Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 1 of 42 PageID #:
                                   8931




                           EXHIBIT 43
Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 2 of 42 PageID #:
                                   8932

                                                                          Page 1


    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    - - - - - - - - - - - - - - - - - - - - x
    HILLARY LAWSON, KRISTINA HALLMAN,
    STEPHANIE CALDWELL, MOIRA HATHAWAY,
    MACEY SPEIGHT, ROSEMARIE PETERSON,
    AND LAUREN FULLER,
                           Case No.: 1:17-cv-06404
              Plaintiffs,

         -against-

    HOWARD RUBIN, JENNIFER POWERS, and the
    DOE COMPANY,
                Defendants.
    - - - - - - - - - - - - - - - - - - - - x

                **CONFIDENTIAL**

               Oral deposition of
          taken pursuant to notice, was held at
          the law offices of DECHERT LLP, 1095
          Avenue of the Americas, New York, New
          York, commencing October 23, 2018, 11:45
          a.m., on the above date, before Leslie
          Fagin, a Court Reporter and Notary
          Public in the State of New York.
                             - - -




                  MAGNA LEGAL SERVICES
           320 West 37th Street, 12th Floor
              New York, New York 10018
                    (866) 624-6221
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 3 of 42 PageID #:
                                       8933
                                    Page 34                                                Page 36
1                 - Confidential               1                 - Confidential
2                                              2




              .                                              .
                                    Page 35                                                Page 37
1                 - Confidential               1               - Confidential
2                                              2     Q. What did you know about
                                               3
                                               4       A. I didn't know much. I just knew
                                               5   who she was, she was from Atlanta.
                                               6       Q. Do you know what she did for a
                                               7   living?
                                               8       A. I think she did something with -- I
                                               9   think she worked for an attorney, I'm not
                                              10   sure who.
                                              11       Q. Did you develop a relationship with
                                              12   her?
                                              13       A. We were friends at one point.
                                              14       Q. The next paragraph says,        told
                                              15   Speight about Rubin and that Rubin, at the
                                              16   time, was looking to spend time with
                                              17   beautiful women.         explained to Speight
                                              18   that Rubin would fly Speight to New York and
                                              19   Speight would have a nice place to stay
                                              20   during her trip there.      also said Rubin
                                              21   was really nice.
                                              22         What else did she say, if anything?
                                              23       A. That's about it.
                                              24       Q. So you were told that this man, Mr.
                                              25   Rubin, in New York, wanted to spend time with




                                                                      10 (Pages 34 to 37)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 4 of 42 PageID #:
                                        8934
                                                Page 38                                                   Page 40
 1                    - Confidential                       1                   - Confidential
 2    beautiful women, correct?                            2       A. One time.
 3       A. Yes.                                           3       Q. When was that?
 4       Q. What did you understand by the                 4       A. I can't remember the year exactly.
 5    words, spend time?                                   5   I think maybe 2013 or '14.
 6       A. Have companionship, be friends,                6       Q. What was the occasion on which you
 7    have a relationship.                                 7   were in New York?
 8       Q. A sexual relationship?                         8       A. I was just here on vacation.
 9       A. I'm sure that would occur, yes.                9       Q. With whom?
10       Q. Why were you sure of that before              10       A. With my boyfriend.
11    you met him?                                        11       Q. And she told you that Mr. Rubin was
12       A. I mean, I just thought that's why             12   really nice, correct?
13    we were meeting, because he wanted, like, a         13       A. Yes.
14    dating style relationship with younger,             14       Q. What else did she say?
15    beautiful woman.                                    15       A. That's all.
16       Q. You considered yourself to be a               16       Q. Did she tell you he was interested
17    beautiful woman?                                    17   in rough sex?
18       A. Yes.                                          18       A. Not to the extent of what happened.
19       Q. So               this is somebody you         19       Q. To what extent did she tell you
20    didn't know much about?                             20   about it?
21       A. No.                                           21       A. She said like rough, playful sex.
22       Q. How old were you in 2015?                     22       Q. I'm sorry?
23       A. Twenty-two or 23.                             23       A. Rough, playful sex.
24       Q. You were a 22 year old woman and              24       Q. So you knew before you came here,
25    somebody you didn't know much about was             25   the first time you met Mr. Rubin, that he was
                                                Page 39                                                   Page 41
 1                     - Confidential                      1                    - Confidential
 2    suggesting that you go to New York and meet          2   interested in having rough, playful sex with
 3    with a man you never met before?                     3   you?
 4        A. Yeah.                                         4      A. Yes.
 5        Q. Did you ask any questions about               5      Q. You knew he was going to be paying
 6    him?                                                 6   you money?
 7        A. Not a lot.                                    7      A. Yes.
 8        Q. Did you know how old he was?                  8      Q. This is before you came to New York
 9        A. I think so.                                   9   the first time to see Mr. Rubin?
10        Q. Did you know what he did for a               10      A. Yes.
11    living?                                             11      Q. Did she say how much money you
12        A. No.                                          12   would be paid?
13        Q. Isn't it a fact that you were                13      A. I think there was a figure, but it
14    supposed to get paid for your visit to Mr.          14   depended on, you know, what happened, if I
15    Rubin?                                              15   even wanted to continue to have a
16        A. Yes.                                         16   relationship with him or if we even liked
17        Q. And she explained that he would fly          17   each other.
18    you to New York and you would have a nice           18      Q. It was going to be $5,000 if you
19    place to stay during your trip there.               19   had sex, right?
20           Did you ask anything about the               20      A. Yes.
21    place?                                              21      Q. The next paragraph is paragraph
22        A. No, she told me it was in New York,          22   252.         introduced Speight to Rubin and
23    a nice condo.                                       23   Speight, believing         portrayal of
24        Q. Had you ever been to New York                24   Rubin's, character flew to New York, is that
25    before?                                             25   correct?




                                                                                   11 (Pages 38 to 41)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 5 of 42 PageID #:
                                       8935
                                    Page 46                                                   Page 48
1               - Confidential                 1                   - Confidential
2                                              2




                                                               .
                                    Page 47                                                   Page 49
1               - Confidential                 1                    - Confidential
2                                              2          That's completely wrong, correct?
                                               3       A. I'm not sure if that's wrong.
                                               4       Q. So it could have been -- you just
                                               5   flew up here, Jen Powers made reservations
                                               6   for you for a flight on October 12, 2015 and
                                               7   you didn't meet Mr. Rubin that day?
                                               8       A. I think I did meet him -- yes, I
                                               9   did.
                                              10       Q. You signed a nondisclosure
                                              11   agreement when you came up then?
                                              12       A. Yes.
                                              13       Q. So it wasn't in March of 2016, but,
                                              14   rather, in October of 2015 that you signed
                                              15   the nondisclosure agreement, correct?
                                              16       A. Yeah.
                                              17       Q. I'm not trying to trick you.
                                              18          Take a look at the exhibit, where
                                              19   it says, Confidentiality Agreement, and turn
                                              20   it over to the second page.
                                              21       A. To my knowledge, I thought that was
                                              22   the first time I went, I thought that was the
                                              23   date. I never had a copy of this. I didn't
                                              24   have anything in my records.
                                              25       Q. What is the date?




                                                                        13 (Pages 46 to 49)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 6 of 42 PageID #:
                                       8936
                                    Page 50                                                 Page 52
1               - Confidential                 1                 - Confidential
2                                              2




                                    Page 51                                                 Page 53
1               - Confidential                 1                   - Confidential
2                                              2       A. Yeah.
                                               3       Q. Exhibit 2, and it's entitled or
                                               4   captioned the -- it's entitled
                                               5   Confidentiality Agreement and Release and it
                                               6   says, I,
                                               7          That's your name, correct?
                                               8       A. Yes.
                                               9       Q. Is that your handwriting?
                                              10       A. Yes.
                                              11       Q. I am over the age of 21.
                                              12          That was true, you were over the
                                              13   age of 21, right?
                                              14       A. Uh-huh, yes.
                                              15       Q. And able to read and write English?
                                              16       A. Yes.
                                              17       Q. That's true, correct?
                                              18       A. Yes.
                                              19       Q. I am not under the influence of
                                              20   drugs or alcohol?
                                              21       A. I was definitely under the
                                              22   influence of alcohol.
                                              23       Q. How do you know that?
                                              24       A. Because I was served alcohol with
                                              25   Jennifer and Rubin.




                                                                      14 (Pages 50 to 53)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 7 of 42 PageID #:
                                        8937
                                                 Page 54                                                   Page 56
 1                    - Confidential                        1                  - Confidential
 2       Q. Where was that?                                 2
 3       A. At the penthouse.
 4       Q. But you don't even remember what
 5    day it was?
 6       A. I remember every time, there was
 7    alcohol, there was lots of alcohol.
 8       Q. But you don't remember whether it
 9    was in the penthouse or                      ,
10    correct?
11       A. I don't think I remember exactly
12    where we were. We were so many different
13    places all together, I don't know. There was
14    alcohol everywhere we were.
15       Q. Where were the places that you went
16    to with Mr. Rubin during the course of your
17    relationship with him, other than the
18    penthouse?
19       A. Restaurants around the area.
20       Q. Where?
21       A. I don't remember the names.
22       Q. Anywhere else, other than
23    restaurants?
24       A. No.
25       Q. So you don't know, as you sit here
                                                 Page 55                                                   Page 57
 1                    - Confidential                        1                   - Confidential
 2    today, whether you were under the influence           2      Q. Would he pour the alcohol into your
 3    --                                                    3   mouth?
 4       A. I know I was under the influence of             4      A. I don't think it was quite like
 5    alcohol, because if it was the first time I           5   that.
 6    met them, there was alcohol involved on the           6      Q. Did he threaten you and tell you he
 7    plane ride, there was alcohol involved, as            7   was going to do anything to you if you didn't
 8    soon as I walked in the door, everywhere.             8   drink?
 9       Q. How much alcohol did you have on                9      A. No.
10    the plane ride?                                      10      Q. With those WhatsApp messages that
11       A. I can't remember.                              11   you said that you with -- conversations that
12       Q. You were nervous, right, coming to             12   you had with Mr. Rubin, did you turn them
13    New York?                                            13   over to your lawyer?
14       A. Yes.                                           14      A. Yes, I gave everything.
15       Q. You were 23 years old?                         15      Q. You are sure?
16       A. Yes.                                           16      A. Yes.
17       Q. This is the second time coming to              17      Q. So in this document, you said that
18    New York?                                            18   you were not under the influence of drugs or
19       A. Yes.                                           19   alcohol, that's what you said in this
20       Q. You are coming to a big penthouse              20   document that you signed, correct?
21    in Manhattan to have sex with a man?                 21      A. Yeah, I was -- there was not even
22       A. They encouraged me to drink.                   22   time to read this. It was sort of signing it
23       Q. Who encouraged you to drink?                   23   while we are out partying.
24       A. Howard Rubin and                               24      Q. I thought you were in the
25       Q. When did you speak to Mr. Rubin to             25   penthouse.




                                                                                    15 (Pages 54 to 57)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 8 of 42 PageID #:
                                        8938
                                                Page 58                                                   Page 60
 1                     - Confidential                      1                   - Confidential
 2        A. There was tons of alcohol in the              2   understanding those words, do you?
 3    penthouse.                                           3      A. No.
 4        Q. You said there wasn't much time to            4      Q. You signed your name at the bottom
 5    read the document when you were out partying?        5   indicating you had read and understood the
 6        A. Out partying in the penthouse,                6   words, correct?
 7    that's out to me. I am away from my home.            7      A. Yes.
 8        Q. Was there enough time for you to              8      Q. And the next paragraph, it says, In
 9    initial every paragraph of the document?             9   return for the payment of an agreed upon fee,
10        A. I guess.                                     10   I have voluntarily agreed to engage in sexual
11        Q. Don't guess. Take a look at the              11   activity with Rubin.
12    document.                                           12          Do you see that? Is that true?
13        A. I said yes.                                  13      A. Yes.
14        Q. I thought you said I guess, I'm              14      Q. Including sadomasochistic SM
15    sorry.                                              15   activity that can hazardous and, on occasion,
16            That's your initials that appear            16   cause injury to my person.
17    starting at the third paragraph of the              17          Do you understand what those words
18    document, correct?                                  18   mean?
19        A. Yes.                                         19      A. Yes.
20        Q. And you initial every paragraph in           20      Q. Did you understand those words in
21    the document, correct?                              21   2015?
22        A. Yes.                                         22      A. I don't think I knew.
23        Q. And you signed the document with             23      Q. You don't think you knew, what?
24    your signature at the bottom of the second          24      A. I don't think I knew what that
25    page, correct?                                      25   meant.
                                                Page 59                                                   Page 61
 1                     - Confidential                      1                   - Confidential
 2        A. Yes.                                          2      Q. You didn't know what hazardous and,
 3        Q. And what's the date?                          3   on occasion, cause injury to my person meant?
 4        A. 10/12/15.                                     4      A. I mean, the -- no.
 5        Q. Then you printed your name,                   5      Q. I'm sorry?
 6    correct?                                             6      A. No.
 7        A. Yeah. This looks different,                   7      Q. No, what?
 8    though. Do we not have the --                        8      A. I don't understand the
 9        Q. How does the document look                    9   sadomasochistic, all this sexual, I didn't
10    different from what you remember?                   10   know what this meant exactly.
11        A. It just does.                                11      Q. Well, you knew what sexual activity
12        Q. So it says, I'm signing this                 12   was?
13    agreement of my own freewill.                       13      A. Of course, yes.
14           Do you see that?                             14      Q. You knew what can be hazardous and,
15        A. Yes.                                         15   on occasion, cause injury to my person, you
16        Q. Did you sign it? Did you attest to           16   know what those words mean?
17    that?                                               17      A. Yes.
18        A. Yes.                                         18      Q. So you are signing a document here
19        Q. It says, Because I want to engage            19   that says you voluntarily agreed to engage in
20    in the activities described below with Howard       20   sexual activity, including S&M activity that
21    Rubin in return for a fee that I have agreed        21   can be hazardous and, on occasion, cause
22    to.                                                 22   injury to my person.
23           Do you see that?                             23          You see that, right?
24        A. Yes.                                         24      A. Yes.
25        Q. You have no trouble reading and              25      Q. You understand that means that the




                                                                                   16 (Pages 58 to 61)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 9 of 42 PageID #:
                                        8939
                                                    Page 62                         Page 64
 1                    - Confidential                          1   - Confidential
 2    -- what does the word hazardous mean?                   2
 3        A. Dangerous.
 4        Q. And what about cause injury to my
 5    person, what does that mean?
 6        A. It could hurt me.
 7        Q. You knew that you were coming for
 8    rough sex, that's what you were told by
 9                      -- let me finish the
10    question --                    told you to expect
11    rough sex?
12        A. Yeah.
13        Q. It says, The activity in question
14    may be undertaken on this date, dates prior
15    to this date and dates in the future. This
16    agreement is intended to cover each of the
17    dates in question and a new agreement is not
18    required for each subsequent date.
19           You understood what those words
20    meant, correct?
21        A. Yes.
22        Q. And then the next paragraph to
23    which you have your initials connected at the
24    end of the paragraph, it says, Mutual
25    release. It says, I understand participation
                                                    Page 63                         Page 65
 1                     - Confidential                         1   - Confidential
 2    in the activities described above is                    2
 3    potentially hazardous.
 4           Once again that means dangerous,
 5    correct?
 6        A. Yes.
 7        Q. My participation in the activities
 8    is done knowingly, correct?
 9        A. Yes.
10        Q. So you were being told what could
11    happen, correct?
12        A. To some extent, yes.
13        Q. It says, I freely assume all
14    associated risks.
15           You understand what the word risk
16    means, right?
17        A. Yes.
18        Q. It meant that it was a risk that
19    you could get hurt, correct?
20        A. Yes.
21        Q. That's what you understood when you
22    signed the document?
23        A. Yeah.
24        Q. It goes on to say that you
25    acknowledge and agree that participation in




                                                                       17 (Pages 62 to 65)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 10 of 42 PageID #:
                                        8940
                                     Page 70                                                  Page 72
1               - Confidential                  1                    - Confidential
2                                               2      A. Yes.
                                                3      Q. You said you would never see him
                                                4   again, right?
                                                5      A. Yeah, I think I said that, I can't
                                                6   remember the conversation.
                                                7      Q. Do you remember on the very last
                                                8   line, at 10:02 p.m., you say, By the way,
                                                9   will you please send me your PayPal -- excuse
                                               10   me. Do you remember Jen Powers saying to
                                               11   you, Would you please send me your PayPal,
                                               12   Addy?
                                               13      A. I don't remember, I don't remember
                                               14   this conversation.
                                               15      Q. Did anything happen that night,
                                               16   were you injured in any way that night?
                                               17      A. I can't remember. There was a lot
                                               18   of alcohol.
                                               19      Q. So you don't remember whether you
                                               20   were injured that night, correct?
                                               21      A. Correct.
                                               22      Q. Take a look at the Exhibit 4. You
                                               23   see this is a document dated Tuesday, October
                                               24   13th.
                                               25      A. Okay.
                                     Page 71                                                  Page 73
1               - Confidential                  1                   - Confidential
2                                               2      Q. Going down, it says you sent a
                                                3   payment, Dear Jennifer Powers, You sent a
                                                4   payment for $1,000 to
                                                5         Do you recall that you were paid
                                                6   $1,000 for the -- for your first visit with
                                                7   Mr. Rubin?
                                                8      A. I can't remember exactly.
                                                9      Q. Does this reflect that you were?
                                               10      A. It does reflect.
                                               11      Q. Do you have any reason to believe
                                               12   you weren't paid $1,000 by Mr. Rubin?
                                               13      A. No, I don't have any reason to
                                               14   believe that.
                                               15      Q. On your first visit with Mr. Rubin,
                                               16   a      was used, right?
                                               17      A. I think so.
                                               18      Q. Do you recall that there was rough
                                               19   sex?
                                               20      A. Yeah, there was some rough sex.
                                               21      Q. But you weren't injured in any way?
                                               22      A. No, I don't think so.
                                               23      Q. You weren't physically harmed?
                                               24      A. I can't remember.
                                               25      Q. What about psychological trauma,




                                                                        19 (Pages 70 to 73)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 11 of 42 PageID #:
                                         8941
                                                 Page 74                         Page 76
 1                     - Confidential                      1   - Confidential
 2    did you suffer any psychological trauma in           2
 3    your first visit with Mr. Rubin?
 4       A. Yes.
 5       Q. What was that psychological trauma?
 6       A. I mean mental abuse, name calling.
 7       Q. He called you a name?
 8       A. Yeah.
 9       Q. Do you think that justifies $9
10    million in damages?
11       A. I'm not sure what you are asking
12    me.
13       Q. You said he called you names and
14    I'm asking whether you were harmed by that?
15       A. Yeah.
16       Q. Do you understand that?
17       A. Yeah, I was harmed by that.
18       Q. What name did he call you?
19       A. There was tons of names.
20       Q. Let's focus on this particular
21    visit.
22       A. I don't remember.
23       Q. You don't remember.
24           By the way, no one forced you to
25    come to see Mr. Rubin, right?
                                                 Page 75                         Page 77
 1                     - Confidential                      1   - Confidential
 2        A. No.                                           2
 3        Q. You came of your own accord?
 4        A. Yes.
 5        Q. No one tricked you to come see Mr.
 6    Rubin?
 7        A. No.
 8        Q. Isn't it a fact that the next time
 9    you saw Mr. Rubin was on November 13, 2015?
10        A. I can't remember that date.
11        Q. But in your complaint, you say the
12    first time you saw him was in March of 2016,
13    right?
14        A. Yes.
15        Q. Take a look at Exhibit No. 5.
16            (Speight Exhibit 5, Delta Airlines
17        document, marked for identification.)
18        Q. This is a Delta Airlines document
19    and it says, From Jennifer Powers, Friday,
20    November 13, 2015 at 3:00 a.m., your flight
21    receipt for                          13 November
22    '15 and that flight was booked for Friday,
23    November 13th from Atlanta, Georgia to
24    LaGuardia Airport.
25            Does that refresh your recollection




                                                                    20 (Pages 74 to 77)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 12 of 42 PageID #:
                                         8942
                                                    Page 78                                                  Page 80
 1                        - Confidential                       1                   - Confidential
 2    the rudest man you had ever seen or ever                 2      Q. But you thought maybe you would
 3    encountered, right?                                      3   never see him again, right?
 4        A. I can't remember what I said.                     4      A. I can't remember exactly.
 5        Q. Did you think he was a rude man?                  5      Q. But you got paid $1,000 for that
 6        A. Yeah, I think he is a rude man,                   6   visit, right?
 7    yes.                                                     7      A. I did get that money from Jennifer
 8        Q. I'm sorry. I just want to go back                 8   Powers, yes.
 9    to the Exhibit 3.                                        9      Q. But there came a time when you
10            Take a look on page 2. The date is              10   visited him a second time, correct?
11    October 13, 2015 and it's                  and the      11      A. Correct.
12    third line, not halfway through the line, it            12      Q. And you knew that when you were
13    says, Even though I know him and I will never           13   going to be visiting him, that you were going
14    meet him again, I just wanted to tell you               14   to be having sex with him, correct?
15    that, I had a great experience and I am so              15      A. Yes.
16    glad I met you, smiley face.                            16      Q. You knew you were going to be
17            Isn't it a fact that you said that              17   getting paid?
18    to Jen Powers?                                          18      A. Yes.
19        A. I can't remember any of our                      19      Q. You knew the sex was going to be
20    conversations.                                          20   rough sex?
21        Q. You don't remember saying you had a              21      A. I knew it would be rougher than
22    great experience with Mr. Rubin?                        22   normal sex.
23        A. No, I don't remember that.                       23      Q. And going down to November 12,
24        Q. You see the words that are                       24   2015, at 7:10, it says, You will be departing
25    attributed to you,                  ?                   25   somewhere around 9:00 or 11:00 a.m. and you
                                                    Page 79                                                  Page 81
 1                    - Confidential                           1                   - Confidential
 2        A. I can read them right here, yes.                  2   say,                Okay, awesome, smiley face,
 3        Q. It says you had a great experience?               3   correct?
 4        A. That's what I'm reading right here.               4      A. I see what it says right here. I
 5        Q. Do you have any reason to believe                 5   can't remember this conversation.
 6    that you didn't tell Jen Powers that you had             6      Q. Were you looking forward to your
 7    a great experience with Mr. Rubin the first              7   second visit with Mr. Rubin?
 8    time you met him?                                        8      A. I can't remember.
 9        A. I can't remember anything right                   9      Q. You remember that he didn't force
10    now.                                                    10   you to come up to New York the second time?
11        Q. Do you have any reason to believe                11      A. Right.
12    you didn't say that?                                    12      Q. He didn't trick you?
13        A. I don't know.                                    13      A. No.
14        Q. You don't deny you said it, do you?              14      Q. You came because you wanted to come
15        A. I don't know.                                    15   up because you were going to get paid,
16        Q. Is it possible that you said that                16   correct?
17    you had a great experience with Mr. Rubin?              17      A. Yeah.
18        A. I'm not sure.                                    18      Q. You were hoping things would go
19        Q. You are not sure whether you said                19   better than the last time when you got only
20    it or you are not sure whether you did?                 20   $1,000, right?
21        A. Both.                                            21      A. I can't remember, but -- I can't
22        Q. Going back to the November                       22   remember.
23    encounter with Mr. Rubin. So the first time             23      Q. Why is it you can't remember?
24    you met him was in October of 2015, correct?            24      A. There are just some details I can't
25        A. I can't remember.                                25   remember.




                                                                                       21 (Pages 78 to 81)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 13 of 42 PageID #:
                                         8943
                                                 Page 82                                                  Page 84
 1                    - Confidential                        1                 - Confidential
 2        Q. You are suing these two people.                2
 3    You see Jen Powers here, you met her?
 4        A. Yes.
 5        Q. You see her here?
 6        A. Yes, I see her.
 7        Q. You see Howard Rubin?
 8        A. I see him.
 9        Q. You are suing them for $9 million
10    plus, correct?
11        A. Correct.
12        Q. You don't remember your
13    conversations with them?
14        A. I remember some of the
15    conversations, not everything, not all the
16    details. This isn't the only conversation
17    we've had.
18        Q. I know it's not the only
19    conversation you had. We will get into a lot
20    of them.
21           Go over to the next page. Page 3
22    at 7:30 a.m.,               says, Yes, on my way
23    to the airport now.
24           Does that reflect that on the 13th
25    of November 2015, that you were in route to
                                                 Page 83                                                  Page 85
 1                   - Confidential                         1                    - Confidential
 2                                                          2   God. And after 1:04, the next communication
                                                            3   is almost nine hours later, at 9:56 p.m.
                                                            4          Do you see that?
                                                            5       A. I'm reading it, yeah.
                                                            6       Q. Then it says, Hey, I hope all is
                                                            7   good over there. Keep me posted on
                                                            8   everything you need, XX.
                                                            9          Do you see that?
                                                           10       A. I see it.
                                                           11       Q. Do you recall on the afternoon and
                                                           12   into the evening of November 13, 2015, you
                                                           13   had a sexual encounter with Mr. Rubin?
                                                           14       A. I don't remember the exact time or
                                                           15   date, I don't remember.
                                                           16       Q. Then the next item says, at 10:35,
                                                           17                   Everything was amazing. I'm
                                                           18   going to bed early for my flight, smiley
                                                           19   face.
                                                           20          Do you remember having a sexual
                                                           21   encounter with Mr. Rubin and telling Jen
                                                           22   Powers after it, that everything was amazing?
                                                           23       A. I don't remember our conversation.
                                                           24       Q. Well, do you remember there came a
                                                           25   time that you had a satisfying sexual




                                                                                    22 (Pages 82 to 85)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 14 of 42 PageID #:
                                         8944
                                                Page 86                                                      Page 88
 1                     - Confidential                      1                    - Confidential
 2    encounter with Mr. Rubin for the first time?         2      A. I don't think I did.
 3        A. I don't remember.                             3      Q. In fact, he didn't cause any
 4        Q. Is it fair to say that the first              4   injuries to you, right?
 5    time you had a sexual encounter with him,            5      A. I can't remember exactly that day.
                         ?                                 6      Q. Did anything happen that day that
 7        A. I think so.                                   7   gave you reason to sue Mr. Rubin for what
 8        Q. And you only got $1,000, right?               8   happened?
 9        A. Right.                                        9      A. I'm not sure. I don't think that
10        Q. So this time, you got $5,000. Take           10   day.
11    a look at the next exhibit, PayPal exhibit          11      Q. Please take a look at the next
12    that shows you got $5,000.                          12   exhibit, Exhibit 8, Delta document.
13           (Speight Exhibit 7, PayPal                   13          (Speight Exhibit 8, Delta Airlines
14        document, marked for identification.)           14      document, marked for identification.)
15        Q. Do you recall that you got $5,000            15      Q. Does this refresh your recollection
16    from Ms. Powers on Monday, the 16th?                16   that the next time you saw Mr. Rubin was on
17        A. I remember getting a payment, I              17   Tuesday, January 5, 2016?
18    don't remember the exact date.                      18      A. Yeah. I can't remember the exact
19        Q. You didn't have any complaints               19   dates, but, yes, I see it here.
20    about your second encounter with Mr. Rubin,         20      Q. And there is a return flight for
21    correct?                                            21   the next day, January 6, 2016, right?
22        A. I don't think so.                            22      A. Yes.
23        Q. Isn't it a fact that you said that           23      Q. By the way, the ticket amount for
24    everything was amazing?                             24   the roundtrip ticket is on the top of the
25        A. I can't remember what I said.                25   next page, the third line on the next page,
                                                Page 87                                                      Page 89
 1                  - Confidential                         1                     - Confidential
 2                                                         2   $1,863, correct?
                                                           3      A. That's what it says.
                                                           4      Q. It's a significant amount of money,
                                                           5   isn't it, for an airline ticket from Atlanta
                                                           6   to New York?
                                                           7      A. I guess, I don't know.
                                                           8      Q. Did you fly first class this time?
                                                           9      A. Yeah. What are you asking me?
                                                          10      Q. Did you fly first class yesterday?
                                                          11      A. No.
                                                          12      Q. Please take a look at Exhibit 9.
                                                          13           (Speight Exhibit 9, Delta Airlines
                                                          14      document, marked for identification.)
                                                          15      Q. The ticket was for January 5th to
                                                          16   New York and the top of page 4 of the
                                                          17   Jennifer Powers text messages, starting at
                                                          18   the top, it's January 3, 2016, 10:24 p.m.
                                                          19   Hey, Miss              I'm here to book your flight
                                                          20   to New York Tuesday.                      Hey, Jen,
                                                          21   smiley face.                    Okay. I assume you
                                                          22   will be flying from Atlanta. Yes, I will be
                                                          23   back in touch regarding confirmation. And
                                                          24   you say, Okay, smiley face.
                                                          25           No one was forcing you to come to




                                                                                    23 (Pages 86 to 89)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 15 of 42 PageID #:
                                         8945
                                                 Page 90                                                      Page 92
 1                     - Confidential                       1                      - Confidential
 2    New York on this occasion, right?                     2   screwing up, LOL. And Jen responds, Ha-ha,
 3        A. No.                                            3         .
 4        Q. No one was deceiving you to get you            4           Isn't that the floor and the
 5    to come to New York on this occasion?                 5   apartment number,            , on which Mr. Rubin's
 6        A. No.                                            6   apartment was located?
 7        Q. You were coming to New York of your            7       A. Yeah, I can't remember the exact
 8    own free will to see Mr. Rubin to have sex            8   number.
 9    with him in return for money, correct?                9       Q. Does this refresh your recollection
10        A. Yeah.                                         10   that you arrived for an encounter with Mr.
11        Q. And nothing that happened in the              11   Rubin on January 5th?
12    first two encounters that you had with Mr.           12       A. Yes.
13    Rubin prevented you from willing to come             13       Q. Then the next day, at 11:54 a.m.,
14    visit him a third time?                              14   that's in the morning, Jen says, Hey, did you
15        A. No, I don't think so.                         15   make it to the airport? And                  says,
16        Q. And, in fact, the last time you               16   Hey, Jen, smiley face, yes, I'm here now.
17    visited him, you told Jen Powers it was              17   And she says, Is everything good with you?
18    amazing, correct?                                    18   And then she says, Great. You say, Yes, we
19        A. I'm not sure.                                 19   had an awesome time, smiley face. And then
20        Q. In any case, Mr. Rubin invited you            20   Jen responds, He said he had a wonderful time
21    to visit him in early January of 2016 and you        21   with you. I'm happy y'all did and also, he
22    accepted, right?                                     22   went home before 2:00 a.m. And then you say,
23        A. Yes, I'm not sure.                            23   at 11:55, ha-ha, yes, it was amazing.
24        Q. Take a look at the next exhibit,              24           So you told her again it was
25    Exhibit 10.                                          25   amazing when you were with Mr. Rubin,
                                                 Page 91                                                      Page 93
 1                    - Confidential                        1                    - Confidential
 2           (Speight Exhibit 10, document,                 2   correct?
 3       marked for identification.)                        3       A. I think so.
 4       Q. This is a document that's dated                 4       Q. So you had a sexual encounter with
 5    January 7, 2016 and says you sent $5,000 to           5   him on the evening and afternoon of January
 6                    and you were charged a fee of         6   5, 2016, right?
 7    $145.30.                                              7       A. Yeah, I think so.
 8           Does that refresh your recollection            8       Q. Was there rough sex involved?
 9    that you were paid $5,000 on January 7, 2016          9       A. I can't remember the specific time.
10    for having sex with Mr. Rubin on the --              10       Q. But the third time you were up
11       A. I was sent money, yes.                         11   here, that's reflected in the PayPal
12       Q. $5,000, that's what the going rate             12   document, the Delta Airlines record and the
13    was for having sex with Mr. Rubin was?               13   text messages, that reflects that you were in
14       A. That's what Jennifer paid me.                  14   New York to have a sexual encounter with him
15       Q. That's what you expected, correct?             15   on the 16th -- on the 6th of January or the
16       A. I did expect $5,000.                           16   5th of January?
17       Q. So on January 4th, going back to               17       A. I am not sure.
18    Exhibit 9, January 4, 2016 at 1:57, Jen says,        18       Q. You are not sure of the date?
19    Hey, did you get that flight info I mailed           19       A. I am not sure.
20    you? And you said, Yes, I did. Oh, okay, I           20       Q. Do these records reflect you
21    had no idea.                 Thank you, smiley       21   traveled to New York on the 5th of January
22    face. You got it.                                    22   and you went back to Atlanta on the 6th of
23           Then the next day, it goes over to            23   January?
24    the next day, January 5, 2016, at 1:40,              24       A. Yeah, the plane ticket does show
25           says, What floor is the condo? I keep         25   that.




                                                                                     24 (Pages 90 to 93)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 16 of 42 PageID #:
                                         8946
                                              Page 94                                                    Page 96
 1                     - Confidential                    1                  - Confidential
 2        Q. Was there any other reason for you          2
 3    to come to New York, other than to have sex
 4    with Mr. Rubin for $5,000?
 5        A. It was just to visit him, yeah,
 6    just to visit him.
 7        Q. To have sex for $5,000?
 8        A. Yeah, to have sex.
 9        Q. And nothing happened that day to
10    injure you physically in any way, right?
11        A. I can't remember on this day.
12        Q. You didn't complain to Jennifer
13    Powers about anything that happened to you,
14    you said that you had an awesome time,
15    correct?
16        A. I think so.
17        Q. And on this occasion, nothing
18    happened to harm you psychologically in any
19    way, correct?
20        A. I'm not sure about this day.
21        Q. You keep coming back, don't you?
22        A. Yeah, I came back.
23        Q. So if you were injured or harmed in
24    any way, you wouldn't be coming back, would
25    you?
                                              Page 95                                                    Page 97
 1                  - Confidential                       1                   - Confidential
 2                                                       2       the note.
                                                         3       Q. Exhibit 11.
                                                         4          (Speight Exhibit 11, Delta Airlines
                                                         5       document, marked for identification.)
                                                         6          (Speight Exhibit 12, Delta Airlines
                                                         7       document, marked for identification.)
                                                         8       Q. So Exhibit 11 is a Delta Airlines
                                                         9   document that reflects that Jen Powers, on
                                                        10   January 26, 2016, at 12:16 a.m., purchased
                                                        11   for                        roundtrip tickets from
                                                        12   Atlanta to New York and back for Wednesday,
                                                        13   January 27th, Atlanta to New York and the
                                                        14   return is on January 28th.
                                                        15          Do you see that?
                                                        16       A. Yes.
                                                        17       Q. Does that refresh your recollection
                                                        18   that you visited Mr. Rubin on January 27th
                                                        19   and you left to go back to Atlanta on the
                                                        20   28th?
                                                        21       A. I think so.
                                                        22       Q. Can you take a look at the next
                                                        23   document. This is a document that says, From
                                                        24   the Concierge Desk at the Metropolitan Tower.
                                                        25          Metropolitan Tower is Mr. Rubin's




                                                                                  25 (Pages 94 to 97)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 17 of 42 PageID #:
                                         8947
                                                 Page 98                                              Page 100
 1                    - Confidential                        1                   - Confidential
 2    apartment, do you recall that?                        2   from the top, it says, January 25, 2016 at
 3        A. I think so.                                    3   2:19 p.m., Hi, Sweetheart, I'm here to book
 4        Q. Do you recall that we went through             4   you to New York on Wednesday. And then you
 5    a previous email on either your first or              5   respond at 8:47, Hey, Jen, I'm sorry, I was
 6    second visit and you asked Jen Powers, what           6   at school until 7:30. Hey, there you are.
 7    is the name of the apartment and she said,            7   No worries. And then she says, Can you come?
 8    Metropolitan Tower?                                   8   And you say, Yes.
 9        A. I can't remember that conversation.            9          So, obviously, you weren't
10        Q. In any event, it's an email from              10   protesting or complaining about having to
11    Jennifer Powers and -- the email is from the         11   meet with Mr. Rubin, right?
12    concierge desk to Jennifer Powers. It says,          12       A. I don't think so.
13    Thank you, Jen. Have a great day. And Jen            13       Q. You went to visit Mr. Rubin of your
14    Powers has said, on Wednesday, January 27,           14   own accord, with your own freewill, right?
15    2016,                 will be arriving today in      15       A. Yeah, I think so.
16    an hour or so. Please allow her a key when           16       Q. And on January 25th at 11:32 p.m.,
17    she gets there, Thanks guys, Jen.                    17   you say, Did you get my video?
18           Do you see that?                              18          What did you mean by that?
19        A. I see that.                                   19       A. I don't know.
20        Q. Does that refresh your recollection           20       Q. You say, Whoops, meant to send that
21    you visited Mr. Rubin on January 27, 2016?           21   to Howie, LOL, sorry, and the response is, I
22        A. I can't exactly remember that day.            22   didn't get your video.
23        Q. Do you recall that sometime in late           23          Do you remember sending video
24    January 2016, that you came to New York for a        24   messages to Mr. Rubin?
25    sexual encounter with him?                           25       A. I can't remember.
                                                 Page 99                                              Page 101
 1                     - Confidential                       1                - Confidential
 2       A. I can't remember the exact dates.               2
 3    I don't know.
 4       Q. I'm not asking you for the exact
 5    dates.
 6           Do you have the PayPal document?
 7           (Speight Exhibit 13, PayPal
 8       document, marked for identification.)
 9       Q. You see that on January 29th, on
10    Friday, that it's two days after January
11    27th, you received a $5,000 payment by way of
12    an order given to PayPal by Jennifer Powers.
13           Do you see that?
14       A. Yeah, I see what this says.
15       Q. Does that give you reason to
16    believe that you visited Mr. Rubin on January
17    27, 2016 for a sexual encounter for a fee of
18    $5,000?
19       A. I'm not saying it doesn't.
20       Q. Finally, take a look at the text
21    message document.
22           (Speight Exhibit 14, text message
23       excerpt, marked for identification.)
24       Q. This is page 5 of the Powers text
25    messages. Starting about six, seven lines




                                                                                 26 (Pages 98 to 101)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 18 of 42 PageID #:
                                         8948
                                                 Page 102                                                 Page 104
 1                     - Confidential                        1                   - Confidential
 2    someone a video of yourself                ?           2   activity. But the fact that you were paid
 3        A. I can't remember.                               3   $5,000, does that reflect that you were, in
 4        Q. Does that strike you as something               4   fact, engaged in sex with Mr. Rubin on the
 5    that's unusual?                                        5   27th of January?
 6        A. I'm not saying it's unusual.                    6       A. I don't know.
 7        Q. Going down to 1/27 at 10:50 am, it              7       Q. What else was he paying you $5,000
 8    says, The concierge is expecting you. They             8   for when you came to New York?
 9    will give you a key when you arrive. And               9       A. I mean, I can't remember this date,
10    then at 11:51,               says, K, thank you.      10   I don't remember the date.
11           I assume K means okay?                         11       Q. But the document --
12        A. I guess, I'm not sure.                         12       A. I can't remember what happened on
13        Q. Then it jumps ahead, the next item             13   this date.
14    is at 7:26 and it's             to Jen Powers,        14       Q. So you have no reason to believe
15    What is the password for the Seamless                 15   then that you were injured in any way?
16    ordering food account? Howie just told me             16       A. I just can't remember the specific
17    when he left, but I forgot. And then she              17   date.
18    gives you the password.                               18       Q. You have no recollection of having
19           Do you recall that Howie left                  19   your face injured that day?
20    around 7:26 or 7:30 that evening after having         20       A. I remember having my face injured,
21    a sexual encounter with you?                          21   I can't remember what date.
22        A. I can't remember.                              22       Q. There is nothing, there is no
23        Q. The next day, at 5:03 p.m., you                23   complaint to Jen Powers or anybody else
24    say, it says,               Hey, Jen, has Howie       24   reflected in the text messages that you were
25    mentioned PayPal to you? And at 5:04, she             25   complaining about being injured in any way,
                                                 Page 103                                                 Page 105
 1                     - Confidential                        1                   - Confidential
 2    says, No, not yet. Let me check in with him.           2   right?
 3    You say, Okay. And she says the next day, at           3       A. On this piece of paper, I'm just
 4    12:11, Hey, Sweetheart, $5,000 coming your             4   reading what this says.
 5    way. And you say, Thank you, Jen.                      5       Q. But were you injured by Mr. Rubin
 6           We already saw the PayPal, so you               6   in late January 2016?
 7    got paid $5,000 for that visit to Mr. Rubin            7       A. I'm not sure the exact month about
 8    on the 26th of January, right -- excuse me,            8   the injuries.
 9    the 27th of January?                                   9       Q. We will get into the days. Maybe
10       A. What are you asking me?                         10   you will be able to tell us the days in which
11       Q. You had a sexual encounter with Mr.             11   you were injured, but there is nothing to
12    Rubin on the 27th of January for which you            12   indicate that you were injured on the 26th or
13    were paid $5,000?                                     13   the 27th of January 2016, right?
14       A. I can't remember the specific                   14       A. I don't know.
15    dates.                                                15       Q. You have no basis for filing a
16       Q. But do you think -- do these                    16   lawsuit against him if you can't remember
17    documents refresh your recollection that you          17   whether you were injured on that day, right?
18    did, in fact, have a sexual encounter with            18       A. I remember being injured.
19    him around the time that are reflected in             19       Q. But you have no recollection of
20    these documents?                                      20   anything happening to you on January 26th or
21       A. I could have, I can't remember.                 21   January 27th, when you were paid $5,000 from
22       Q. In fact, there is no discussion of              22   Mr. Rubin?
23    any sex that you had with Mr. Rubin that day,         23       A. I can't remember, I'm not sure.
24    right, in this document? I will represent to          24       Q. Well, let's get to the day you told
25    you that there is no discussion of any sexual         25   us has been etched in your mind, and that is




                                                                                 27 (Pages 102 to 105)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 19 of 42 PageID #:
                                        8949
                                    Page 122                                                       Page 124
1               - Confidential                  1                    - Confidential
2                                               2   Howie gave me drugs, you said you were sorry,
                                                3   right?
                                                4      A. I just told her I don't remember
                                                5   speaking to her, I'm sorry.
                                                6      Q. Do you remember saying at 10:24
                                                7   a.m., this is on the 26th, the next day,
                                                                                   ? Do you
                                                9   remember saying that?
                                               10      A. I can't remember exactly saying
                                               11   that.
                                               12      Q. Howard Rubin didn't force you to
                                               13                   , correct?
                                               14      A. I'm not sure what happened this day
                                               15   during             .
                                               16      Q. At 10:47 a.m., you say to Ms.
                                               17   Powers, It's my fault, I am so sorry,
                                               18   correct?
                                               19      A. I'm not sure.
                                               20      Q. You didn't say it was Howard
                                               21   Rubin's fault you                ?
                                               22      A. I'm not sure.
                                               23      Q. Going down to the next item, at
                                               24   10:50 a.m., Jen says, It's not your fault,
                                               25
                                    Page 123                                                       Page 125
1               - Confidential                  1                    - Confidential
2                                               2
                                    I




                                                8          Isn't it a fact that's what she
                                                9   said to you?
                                               10      A. I don't remember that.
                                               11      Q. Well, isn't it a fact that Howard
                                               12   Rubin did not force you
                                                                              that day?
                                               14      A. I don't know, I don't know if he
                                               15   did or didn't.
                                               16      Q. Had you ever taken                 before?
                                               17      A. No.
                                               18      Q. Going over to the next page, on the
                                               19   28th, the third item, it says, Hey,            I
                                               20   sent you a PayPal for $1,000. Let me know
                                               21   when you get it. And then you say, I got it.
                                               22   Thanks, Jen.
                                               23          So isn't it a fact that even though
                                               24   you were                          , you still got
                                               25   paid $1,000?




                                                                       32 (Pages 122 to 125)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 20 of 42 PageID #:
                                         8950
                                              Page 126                          Page 128
 1                    - Confidential                     1   - Confidential
 2       A. I can't remember.                            2
 3       Q. So you don't remember whether you
 4    had any damage done to you in April of 2016
 5    by Mr. Rubin, right?
 6       A. I can't remember the dates.
 7       Q. Is it fair to say you got no
 8    bruises on the 25th of April?
 9       A. I can't remember the date.
10       Q. Is it fair to say you got no
11    injuries?
12       A. No, not true.
13       Q. I'm sorry?
14       A. Not true.
15       Q. On the 25th of April, you had
16    injuries?
17       A. I can't remember, I can't remember
18    that date.
19       Q. So you have no recollection of any
20    encounter with Mr. Rubin on the 25th of April
21    2016?
22       A. I can't remember a specific date.
23       Q. Were you treated by any doctor
24    after that day?
25       A. I'm not sure.
                                              Page 127                          Page 129
 1                  - Confidential                       1   - Confidential
 2                                                       2




17
18
19
20
21
22
23
24
25                                                                              r




                                                              33 (Pages 126 to 129)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 21 of 42 PageID #:
                                         8951
                                             Page 130                                                 Page 132
 1                  - Confidential                       1                    - Confidential
 2                                                       2          (Speight Exhibit 25, Delta Airlines
                                                         3       document, marked for identification.)
                                                         4          (Speight Exhibit 26, Delta Airlines
                                                         5       document, marked for identification.)
                                                         6       Q. Do you see the Delta record
                                                         7   reflecting a ticket for you to travel to New
                                                         8   York on June 28th and to return to Atlanta on
                                                         9   June 29, 2016, and then also the document
                                                        10   from the concierge's desk. It says that you
                                                        11   will be arriving in the morning on July 28th.
                                                        12          Does that refresh your recollection
                                                        13   that you traveled to New York on July 28th
                                                        14   for a sexual encounter with --
                                                        15          MR. GROSSMAN: Objection, June. I
                                                        16       think you said July.
                                                        17       Q. June 28, 2016.
                                                        18       A. I have no idea. This doesn't make
                                                        19   sense. It says June and then July here, I
                                                        20   don't know.
                                                        21       Q. Well, take a look at the Jennifer
                                                        22   Powers -- the concierge document, and it says
                                                        23   from Jennifer Powers, Monday June 27, 2016
                                                        24   and then it says, her message is that you
                                                        25   will be arriving on Tuesday, July 28th.
                                             Page 131                                                 Page 133
 1                    - Confidential                     1                     - Confidential
 2           Do you remember --                          2           Now, the documents from Delta
 3        A. I don't remember any of this.               3   Airlines reflect that the trip was on the
 4        Q. You don't remember missing a                4   28th and 29th, so is it possible, I suggest
 5    flight?                                            5   to you, that the entry, July 28th, is a
 6        A. No.                                         6   typographical error and that this was meant
 7        Q. She said, Once again, a little              7   to apply to June 28th, which was the Tuesday?
 8    honesty is all we ask.                             8       A. It could, possibly, but I don't
 9           Do you remember Jen saying that to          9   know.
10    you?                                              10       Q. In any event, let's look at the
11        A. I do not.                                  11   text message record.
12        Q. That's not something that would be         12           (Speight Exhibit 27, text message
13    seered or etched into your mind?                  13       excerpt, marked for identification.)
14        A. I don't remember this conversation.        14       Q. Just passed the middle of the page,
15        Q. Do you recall ever blowing off Mr.         15   June 27, 2016, 4:52 p.m.
16    Rubin on an occasion for which you were to        16           MR. GROSSMAN: The witness is
17    travel to New York to meet with him for a         17       wondering if this is the same as Exhibit
18    sexual encounter?                                 18       24.
19        A. I think I have missed one of our           19           MS. McCLELLAN: It's a chain. The
20    scheduled meetings. I don't remember when,        20       beginning is the same, however, the end
21    what exact date.                                  21       is different.
22        Q. Could this have been it or one of          22       Q. June 27, 2016, 4:52 p.m. Can you
23    them?                                             23   please let me know when you land tomorrow,
24        A. Again, I don't know.                       24   keep me posted on everything.
25        Q. June 28, 2016.                             25           Do you recall Jen Powers saying




                                                                             34 (Pages 130 to 133)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 22 of 42 PageID #:
                                         8952
                                               Page 134                                                 Page 136
 1                    - Confidential                       1                   - Confidential
 2    that to you?                                         2           date of birth,     /92.
 3        A. I don't know. I can't even see                3          Who was                      ?
 4    where you are.                                       4       A.                    is a girl that was
 5        Q. If you can't, just tell me and I              5   my friend.
 6    will give you time to get there.                     6       Q. How did you know her?
 7           6/27, past the middle of the page             7       A. We went to the same college.
 8    on page 8.                                           8       Q. Which one?
 9        A. Okay. Here you go.                            9       A.
10        Q. 4:52 p.m. Could you please let me            10       Q. And did she also make it a practice
11    know when you land tomorrow, keep me posted         11   to accept money from men in return for sex?
12    on everything. You say, Yes, I will. And            12       A. I have no idea.
13    she says, Thanks, Little Mama.                      13       Q. Weren't you present at the
14           Do you recall that?                          14   apartment that night when she showed up for
15        A. I don't remember the exact date of           15   sex?
16    the conversation.                                   16       A. She wasn't there to hang out with
17        Q. Do you recall that she was                   17   Howie, I remember that specifically.
18    concerned about the fact that you had missed        18       Q. What was she there for?
19    the flight on June 2nd and that she wanted to       19       A. I think just to hang out with me.
20    be kept posted on everything on the June 27th       20       Q. She was going --
21    trip?                                               21       A. All I remember is her.
22        A. I don't specifically remember, I'm           22       Q. Were you doing a threesome?
23    just looking at it right here.                      23       A. No.
24        Q. And then, in fact, what happens the          24       Q. Was somebody else there?
25    next day is you keep her posted, isn't that a       25       A. I can't remember if there was
                                               Page 135                                                 Page 137
 1                  - Confidential                         1                 - Confidential
 2    fact?                                                2
 3           Let me see if I can take it one
 4    item at a time. At 9:22 a.m.,
 5    writes, Boarding plane, smiley face. The
 6    response is, Awesome, let me know when you
 7    land. 12:07 p.m.,                 -- at 12:07
 8    p.m.,               says, Landed. The response
 9    from Jen is, Great, the condo is expecting
10    you.                says, What is that address
11    again?
12           How many times had you been there
13    at this point?
14        A. I don't know, I can't remember.
15        Q. Then at 6/28, at 2:52 p.m., H is
16    headed over. Have a good afternoon.
17            K, thanks Jen, smiley face, you, too.
18    Thanks, smiley face.
19           Do you recall that, that you
20    arrived at the condo or the penthouse on the
21    afternoon of 6/28/16?
22        A. I can't remember.
23        Q. Maybe this will refresh your
24    recollection. 6:34, second to last item on
25    the page,                you write,




                                                                               35 (Pages 134 to 137)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 23 of 42 PageID #:
                                        8953
                                       Page 138                                                Page 140
1               - Confidential                     1                 - Confidential
2                                                  2




                                   ?
                                       Page 139                                                Page 141
1               - Confidential                     1                   - Confidential
2                                                  2      Q. And when you proposed to
                                                               that she come to New York to meet with
                                                   4   you and Mr. Rubin, did you say that she was
                                                   5   going to be compensated for that trip?
                                                   6      A. I don't remember.
                                                   7      Q. You don't remember.
                                                   8          Do you recall speaking to her and
                                                   9   hearing her say, why should I come to New
                                                  10   York?
                                                  11      A. I don't exactly remember what I
                                                  12   said to her.
                                                  13      Q. I'm trying to bring out this is
                                                  14   something that was an unusual event.
                                                  15          Was it an unusual event for you to
                                                  16   do something like that, to invite a friend of
                                                  17   yours to come in the evening to visit New
                                                  18   York and then to leave first thing the next
                                                  19   morning?
                                                  20      A. It's not unusual to me.
                                                  21      Q. Have you ever done something like
                                                  22   that before?
                                                  23      A. No.
                                                  24      Q. So this didn't strike you as being
                                                  25   unusual, it didn't stick out in your mind?




                                                                       36 (Pages 138 to 141)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 24 of 42 PageID #:
                                         8954
                                              Page 142                                                    Page 144
 1                     - Confidential                     1                    - Confidential
 2        A. No.                                          2      Q. Was your face injured in any way
 3        Q. Do you consider her a good friend?           3   that night?
 4        A. We don't talk anymore.                       4      A. I can't recall.
 5        Q. Why is that?                                 5      Q. Was your body injured in any way
 6        A. We just had some disagreements               6   that night?
 7    about some stuff.                                   7      A. I don't think I can remember that.
 8        Q. But at the time that you invited             8      Q. Going to the next day, at 6:30,
 9    her to come to New York, you were still a           9   June 30th at 5:56 p.m.,                 says, Hey,
10    friend of hers, right?                             10   Jen, When I get my PayPal, is it going to
11        A. Yes.                                        11   include          portion, as well? And then
12        Q. You wouldn't expose her to anything         12   going on, at 6:30, Jen says, Does          have
13    dangerous or hazardous to her well-being,          13   a PayPal? And you say,            has her own
14    correct?                                           14   PayPal, it's                                I
15        A. Not of my knowledge, I wouldn't.            15   will shoot y'all the PayPals tonight.
16        Q. You were asking her to come up and          16          Does that refresh your recollection
17    meet with Mr. Rubin, right?                        17   that                got paid for the sexual
18        A. I guess, I remember        being in         18   encounters you had at Mr. Rubin's penthouse
19    New York with me one time.                         19   that night?
20        Q. But you arranged for her to fly to          20      A. I'm not sure, I don't know, I can't
21    New York to meet you to be with you, correct?      21   remember this, specific of her being paid.
22        A. I'm not sure.                               22      Q. You asked for her to get paid,
23        Q. Go to 11:44 p.m. on 6/28.                   23   correct?
24        A. Okay.                                       24      A. I don't know, I can't remember.
25        Q. Jen raises the question, Did your           25      Q. Do you deny that you reached out to
                                              Page 143                                                    Page 145
 1                     - Confidential                     1                    - Confidential
 2    friend land? And you respond, Yep.                  2   Jen Powers and asked her about getting
 3            That means yes, right?                                  paid, either through your PayPal or
 4        A. Yeah, I guess so.                            4   her own PayPal?
 5        Q. So she is there at 3:57 in the               5      A. I'm not denying, I just can't
 6    morning, correct?                                   6   remember this conversation, this specific
 7        A. I guess, I can't remember that.              7   exchange.
 8        Q. At 11:14 a.m., Jen says, And H just          8      Q. This is a little over two years
 9    told me you are staying until tomorrow. Is          9   ago, right?
10    this true? You say, Just until this evening,       10      A. Yeah.
11    until about 7:00 because I had to change my        11      Q. How many times have you been with
12    flight.                                            12                 to New York?
13            Do you recall that you stayed over         13      A. Just this once.
14    for a while, stayed until 7:00 that night?         14      Q. And nothing sticks out about it?
15        A. I don't remember that at all. I             15      A. No.
16    mean -- I don't remember.                          16      Q. So no one forced you to visit Mr.
17        Q. What do you remember about her              17   Rubin in June 2016, right?
18    visit to the penthouse?                            18      A. No.
19        A. I remember her inside the                   19      Q. And no one forced you or coerced
20    penthouse, we were all drinking wine and then      20   you to bring               to New York on that
21    that's it. I was very intoxicated, to almost       21   day, right?
22    the point of blacking out, so I don't know.        22      A. No.
23        Q. So you don't have any recollection          23      Q. No one tricked you or deceived you
24    of suffering any injuries that night, right?       24   into coming to New York that day?
25        A. I don't know.                               25      A. I don't know.




                                                                               37 (Pages 142 to 145)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 25 of 42 PageID #:
                                         8955
                                              Page 146                                                Page 148
 1                    - Confidential                      1
 2       Q. You don't know, you've been coming
 3    to Mr. Rubin's apartment over and over and
 4    over again going back to 2015, to October
 5    2015, correct?
 6       A. Yeah, I've been there several                               ecord read.)
 7    times.                                              7       A. What I wrote in my complaint is
 8       Q. So there was no need to trick you             8   what happened, is what happened.
 9    or deceive you to come to visit Mr. Rubin to        9       Q. What does the complaint say?
10    come have sex with him in New York, right?         10       A. I was tricked, I was told one
11       A. I don't know.                                11   thing, other things happened, it's all true.
12       Q. You don't know whether you were              12       Q. What were you told? You already
13    deceived or -- let me withdraw that question.      13   testified that                 told you that
14           You don't know whether you were             14   you would come to New York for rough sex with
15    deceived or tricked into coming to New York?       15   Mr. Rubin for $5,000. You testified to that
16       A. I'm not sure.                                16   earlier today, correct?
17       Q. You came to New York to have sex             17       A. Yes.
18    with Mr. Rubin for $5,000, wasn't that the         18       Q. Now, on the occasion that you were
19    reason you were coming here?                       19   with               , were you injured in any
20       A. Yes.                                         20   way?
21       Q. There is no trickery involved,               21       A. I can't remember if it was that
22    correct?                                           22   specific date.
23       A. I didn't say there was. I just               23           (Speight Exhibit 28, document,
24    don't know exactly all the details and these       24       marked for identification.)
25    dates.                                             25       Q. August 4, 2016, let me show you the
                                              Page 147                                                Page 149
 1                    - Confidential                      1                    - Confidential
 2        Q. Your lawyers said, on your behalf,           2   concierge document and the airline document.
 3    that you were deceived into coming into New         3          (Speight Exhibit 29, Delta Airlines
 4    York to meet with Mr. Rubin.                        4      document, marked for identification.)
 5           Are you aware of that, in the                5          (Speight Exhibit 30, concierge desk
 6    complaint you meticulously reviewed?                6      document, marked for identification.)
 7        A. Yes.                                         7          (Speight Exhibit 31, PayPal
 8        Q. And they also said you were coerced          8      document, marked for identification.)
 9    into coming to New York to meet with Mr.            9      Q. I will try to move through this
10    Rubin.                                             10   quickly.
11           Do you remember that from the               11          The Delta document shows a trip to
12    complaint?                                         12   New York on August 2nd from Atlanta and
13        A. I don't know.                               13   return flight on August 3rd from LaGuardia.
14        Q. In fact, you were never coerced or          14          Concierge document says that you
15    deceived into coming to New York by Mr. Rubin      15   will be arriving on August 2nd at about 4:00
16    or anybody else when you were going to see         16   and there is a PayPal document dated August
17    Mr. Rubin, right?                                  17   6th for $5,000 from Jen Powers arranging for
18        A. I don't know what you are talking           18   such a payment to you.
19    about.                                             19          Does that refresh your recollection
20        Q. I'm asking about the complaint.             20   that you met with Mr. Rubin on the 2nd or 3rd
21    The complaint says that you were deceived and      21   of August 2016?
22    tricked to come to New York to meet Mr. Rubin      22      A. Yeah, I don't remember specifically
23    and I'm asking you, isn't it a fact that you       23   the dates, but this does show I was paid on
24    were not tricked or deceived or coerced or         24   that day.
25    forced or threatened to come to New York to        25      Q. You were paid $5,000, which was the




                                                                              38 (Pages 146 to 149)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 26 of 42 PageID #:
                                         8956
                                              Page 150                                                 Page 152
 1                    - Confidential                      1                    - Confidential
 2    going rate for a successful sexual encounter        2      Q. Good night. Sorry the plans
 3    with Mr. Rubin, correct?                            3   changed today.
 4       A. Yes.                                          4          That doesn't refresh your
 5       Q. Going to the Jen Powers text, which           5   recollection that you spent the night there
 6    I haven't given to you yet.                         6   by yourself?
 7           (Speight Exhibit 32, text message            7      A. No, I don't remember this.
 8       excerpt, marked for identification.)             8      Q. Do you remember going out that
 9       Q. Directing your attention to the               9   night anywhere in the City by yourself?
10    fourth line on the page 10 of the Jen Powers       10      A. No.
11    text documents, 8/2, at 10:17 a.m., Jen says,      11      Q. Did you have any friends in the
12    Have a good flight. And at 2:39,                   12   City you could have called and hung out and
13    says, Just landed, I need to take a shower         13   partied or something?
14    and get ready at the condo, is that okay?          14      A. No.
15    Then at 2:40, you say, It won't take long.         15      Q. Directing your attention to 10:19
16    And Jen responds, Of course, I don't think         16   on the 3rd of August, the next morning. Jen
17    Howard will be over until 6:30 or 7:00, maybe      17   says she finally spoke to someone at Delta
18    closer to 8:00. The point is, you have time.       18   who allowed her to change your flight. You
19    Concierge is expecting you.                        19   will fly out at noon tomorrow.
20           Does that refresh your recollection         20          Do you recall spending an extra day
21    that you did, in fact, arrive at the condo in      21   in New York because Mr. Rubin had been
22    the afternoon of August 2, 2016?                   22   unavailable the previous day?
23       A. I don't remember the specific time           23      A. I don't remember that.
24    or date, but I'm reading this here, what it        24      Q. Do you recall that at 12:38, that
25    says.                                              25   afternoon, you say to Jen, Haven't heard from
                                              Page 151                                                 Page 153
 1                    - Confidential                      1                   - Confidential
 2        Q. Do you remember that there was an            2   Howie all day. All set for 4:00? And she
 3    occasion when you were supposed to meet Mr.         3   says, Absolutely. And at 12:36, you say, I
 4    Rubin on a particular day and then, going to        4   think I left something in the condo. Do you
 5    8:05 p.m. Jen says, Yes, but the plans are          5   know what time the mask will be by today?
 6    changing. Not too sure what is going to             6   Then she says, Maid. And you talk about the
 7    happen yet. It's not your fault. Hey. And           7   maid.
 8    then, at 11:07, she says, Howie will see you        8          Do you recall this?
 9    at 4:00 tomorrow. I will change your                9       A. I don't remember this.
10    departing flight now. And you respond, Okay,       10       Q. Do you recall that Mr. Rubin did
11    smiley face. Thank you, Jen.                       11   arrive that day and you did have sex with him
12           Do you recall that?                         12   that afternoon on August 4th?
13        A. I don't remember this conversation.         13       A. I'm not sure.
14        Q. Do you recall that there was an             14       Q. Going down to the last three lines
15    occasion which you came to see Mr. Rubin and       15   on page 10, 9:15 on August 6th, you say, Hey,
16    you arrived in the afternoon and you weren't       16   Jen, did I receive PayPal? And she says,
17    informed until sometime later in the evening       17   Hey, there, not yet, but let me confirm and
18    that he wouldn't be seeing you that night, he      18   send you. Did you receive the PayPal, do you
19    would be seeing you the next day?                  19   recall?
20        A. I don't remember.                           20          You got the PayPal because I showed
21        Q. Directing your attention to 11:57,          21   you the exhibit.
22    Jen says, XO.                                      22          Do you recall getting the PayPal?
23           Do you understand that to mean kiss         23       A. I don't remember.
24    and hugs?                                          24       Q. The record reflects in early
25        A. Yes.                                        25   August, you got $5,000 from Mr. Rubin through




                                                                              39 (Pages 150 to 153)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 27 of 42 PageID #:
                                         8957
                                                Page 154                                                  Page 156
 1                    - Confidential                        1                    - Confidential
 2    Jen Powers, correct?                                  2       A. I can't remember.
 3       A. I did read that in the paper, yeah.             3       Q. Did he ever trick you or deceive
 4       Q. Do you recall suffering any                     4   you to get you to come to New York?
 5    injuries on that occasion?                            5       A. I can't remember.
 6       A. Again, I don't know the specific                6       Q. September 27, 2016.
 7    dates.                                                7          (Speight Exhibit 33, document,
 8       Q. Do you recall suffering any                     8       marked for identification.)
 9    psychological harm on that date on August 4,          9          (Speight Exhibit 34, document,
10    2016?                                                10       marked for identification.)
11       A. I'm not sure.                                  11          (Speight Exhibit 35, document,
12       Q. Of course, you weren't forced or               12       marked for identification.)
13    coerced or threatened to come to New York on         13       Q. Rather than go through a lot of
14    that occasion, were you?                             14   questions on these documents, I will direct
15       A. I don't know.                                  15   your attention to the Delta document that
16       Q. When were you ever threatened to               16   reflects a roundtrip Atlanta to New York and
17    come to New York?                                    17   back Tuesday, September 27th to Wednesday,
18       A. I don't know.                                  18   September 28, 2016. A concierge record
19       Q. Isn't it a fact that no one ever               19   showing that you were expected to arrive on
20    threatened you into coming to New York?              20   the 27th of September and a PayPal document
21       A. No.                                            21   reflecting that you received $5,000 on
22       Q. No, it's not a fact?                           22   September 28.
23       A. That's not what I said.                        23          Do those documents refresh your
24       Q. Are you saying you were not                    24   recollection that you visited with Mr. Rubin
25    threatened ever to come to New York by Mr.           25   for a sexual encounter on September 27, 2016?
                                                Page 155                                                  Page 157
 1                     - Confidential                       1                    - Confidential
 2    Rubin or anyone acting on his behalf?                 2      A. Yeah, I see my flight info and the
 3       A. Yes, I have definitely been                     3   payment. I don't remember the specific
 4    threatened about coming to New York.                  4   encounter.
 5       Q. Who threatened you?                             5      Q. So let's go to the text document.
 6       A.                used to threaten me              6          (Speight Exhibit 36, text message
 7    about it, telling me, like I have to owe her          7      excerpt, marked for identification.)
 8    money if I don't go. It was this huge                 8      Q. Five lines from the top on the 26th
 9    twisted scheme.                                       9   of September                  says, Hey Jen, Howie
10       Q. She had nothing to do with Mr.                 10   told me to text you to book a flight for
11    Rubin.                                               11   tomorrow, smile. He told me he would see me
12       A. Yes, she did.                                  12   from 7:00 to midnight. And then Jen says,
13       Q. What did she have to do with Mr.               13   Awesome, I will get you hooked up in a bit.
14    Rubin?                                               14   You say, Thanks so much, smiley face.
15       A. She is the one who introduced me to            15          Do you recall you made contact with
16    him.                                                 16   Jen to get you a flight to New York for the
17       Q. So what happened after that, you               17   next day?
18    stopped talking to her, right?                       18      A. I don't remember this specific
19       A. At one point, I did. I can't                   19   conversation.
20    remember when I stopped talking to her.              20      Q. Going down to 9/27, at 11:36 a.m.,
21       Q. Did Mr. Rubin ever threaten you to             21   you say, Thank you, smiley face -- thank you,
22    come to New York?                                    22   and it's a face.
23       A. I can't remember right now.                    23          Do you know what that face means?
24       Q. Did he ever coerce you in any way              24      A. I don't know.
25    to make you come to New York?                        25      Q. Then at 6:46 p.m. you text Jen and




                                                                                 40 (Pages 154 to 157)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 28 of 42 PageID #:
                                         8958
                                              Page 158                                                Page 160
 1                    - Confidential                      1                   - Confidential
 2    say, There is water leaking out of the              2   at these papers.
 3    refrigerator. I'm getting it up. I'm not            3       Q. Do you think the PayPal record is
 4    sure what's wrong with it. Oh, my God, the          4   incorrect?
 5    doors are shut all the way. You say, I              5       A. No, I didn't say that. I just
 6    opened both doors and shut them, I wiped up         6   don't remember.
 7    the floor and only a little bit more water          7       Q. How much money did Mr. Rubin pay
 8    came down since I texted you last. I cleaned        8   you during the period of time you knew him?
 9    it up.                                              9       A. I don't know.
10           Do you remember being in Mr.                10       Q. Thousands of dollars, correct?
11    Rubin's apartment and having a flood because       11       A. Yeah.
12    of a problem with the freezer or                   12       Q. Certainly more than $50,000
13    refrigerator?                                      13   correct?
14        A. I do not remember that.                     14       A. I don't know, I didn't...
15        Q. Then it goes on and at 9/27/ 16, at         15       Q. You didn't, what?
16    7:48 p.m., it says, I am.                          16       A. I didn't count.
17           And then the next entry is for the          17       Q. But on that occasion when you
18    next morning, at 9/28, at 10:56 a.m. and Jen       18   accepted the $5,000 PayPal payment, no one
19    says, Hey,          I hope you all had a good      19   had forced you to go New York to visit with
20    night. And you respond, at the same time,          20   Mr. Rubin, right?
21                   We had a great time. Howie got      21       A. I don't think so, I can't remember.
22    me some cute stuff for my birthday. And Jen        22       Q. You said you had a great time with
23    says, He is so sweet, he is thoughtful like        23   Mr. Rubin, right?
24    that?                                              24       A. Yeah, I'm reading it right here. I
25           Do you recall him buying some cute          25   don't remember this conversation.
                                              Page 159                                                Page 161
 1                     - Confidential                     1                    - Confidential
 2    stuff for your birthday?                            2       Q. Do you deny that you had a great
 3        A. I remember he bought me a necklace.          3   time with Mr. Rubin on that occasion?
 4        Q. What kind of necklace?                       4       A. I don't know, I can't remember
 5        A. I'm not sure, it was some kind of            5   this.
 6    silver, something like that.                        6       Q. You don't remember him causing any
 7        Q. Was it expensive?                            7   injury to you, do you?
 8        A. I have no idea the price.                    8       A. I can't remember on this day.
 9        Q. Do you still wear it?                        9       Q. Well, is there anything that you
10        A. No.                                         10   recall on that date that gave you reason to
11        Q. What did you do with it?                    11   sue Mr. Rubin?
12        A. Threw it away.                              12       A. I don't know, I can't remember if
13        Q. Did you get it priced before you            13   it was this day.
14    threw it away?                                     14       Q. By the way, do you recall meeting
15        A. No.                                         15   with Mr. Rubin in Atlanta at any time?
16        Q. Didn't you think there was a chance         16       A. Yes.
17    it was really valuable?                            17       Q. Can you tell us what you remember?
18        A. It could have been.                         18       A. Going to a basketball game.
19        Q. Isn't it a fact that you had sex            19       Q. Where was the game?
20    for $5,000 with Mr. Rubin on that occasion,        20       A. In Atlanta.
21    on the 27th and 28th of September 2016?            21       Q. The Atlanta Hawks were playing?
22        A. I can't remember specifically               22       A. Yeah.
23    having sex with him that day.                      23       Q. Who else was present when you went
24        Q. But you got the $5,000, right?              24   to the game?
25        A. I can't remember. I'm just looking          25       A. Some other girls, I don't remember




                                                                              41 (Pages 158 to 161)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 29 of 42 PageID #:
                                         8959
                                                Page 166                                                Page 168
 1                    - Confidential                        1                    - Confidential
 2    sure what girls were there.                           2   here it is so you have it in two places.
 3       Q. How many girls went with you?                   3   There is an image. Going over to the next
 4       A. Again, I don't know, I don't                    4   page, at 10:06 a.m., you say that you are
 5    remember, I don't know.                               5   arriving at 1:24, smiley face, boarding now.
 6           (Speight Exhibit 37, Delta Airlines            6   And then at 2:17, you arrived at the condo.
 7       document, marked for identification.)              7           Does that reflect that you arrived
 8           (Speight Exhibit 38, concierge desk            8   at the condo on the November 21st of 2016?
 9       document, marked for identification.)              9       A. I don't remember this conversation.
10           (Speight Exhibit 39, PayPal                   10       Q. So going down to 5:36 p.m., on the
11       document, marked for identification.)             11   21st, same day, Jen says, What's up, Mamma, H
12       Q. So the Delta document shows a                  12   is on his way there. You give a smiley face.
13    roundtrip, November 21st, from Atlanta to New        13           What does that indicate to you when
14    York and return, November 22nd Newark to             14   you put the smiley face on there?
15    Atlanta, then there is a concierge document          15       A. I'm not sure what I meant by that.
16    that says,                 and something is          16       Q. It usually means you are happy,
17    blacked out, Will be arriving today. Please          17   isn't that what a smiley face means?
18    give them a key when they arrive. Thank you          18       A. Usually, some people.
19    so much, Jennifer. That's for November 21st.         19       Q. Going back just above the middle of
20    Then there is a PayPal document that shows           20   the page, the 2:17 p.m. You arrived at the
21    you got $5,000 from Jen Powers on the                21   condo at 2:17, isn't that what it says?
22    Thursday, the 24th of November 2016.                 22       A. That's what it says right here.
23           Does this refresh your recollection           23       Q. Going down to 5:36 p.m., it says,
24    that you had a sexual encounter with Mr.             24   Howie is on his way.
25    Rubin on the 21st of November?                       25           Would that lead you to believe you
                                                Page 167                                                Page 169
 1                    - Confidential                        1                   - Confidential
 2       A. I don't remember the sexual                     2   were alone in the condo for more than three
 3    encounter on these days, but I'm just looking         3   hours?
 4    and reading these papers. The Delta                   4       A. Maybe, I can't remember exactly.
 5    information, I don't remember.                        5       Q. Do you remember being by yourself
 6       Q. Does the receipt of the $5,000 from             6   and drinking?
 7    PayPal lead you to believe that you did have          7       A. That happened several times. I
 8    a sexual encounter with him?                          8   don't know specifically the dates.
 9       A. Yeah.                                           9       Q. That you were alone in the condo?
10       Q. Going to the text message document.            10       A. Yeah, I don't remember.
11           (Speight Exhibit 40, text message             11       Q. Was there something that compelled
12       excerpt, marked for identification.)              12   you to drink when you were alone in the
13       Q. On page 12, the morning of November            13   condo?
14    20, 2016,                says, Howie asked me if     14       A. Either Howie telling me to or I
15    I could fly up this Monday, smiley face. Can         15   don't know, I guess I just drink something.
16    you help me with my flight? Jen says, Hey            16       Q. You were by yourself in the
17    there. I need to get the good word from H            17   condominium, correct?
18    before I do anything, but I will be back in          18       A. I guess.
19    touch.                                               19       Q. So Mr. Rubin couldn't force you to
20           Do you recall Jen Powers saying               20   drink any alcohol when you were by yourself
21    that to you?                                         21   in the condo, right?
22       A. I don't remember our conversation              22       A. No.
23    here.                                                23       Q. So Jen says at 5:36, H is on his
24       Q. Going to 9:27 p.m., Jen says, I                24   way there. At 5:37, you say smiley face.
25    just emailed you the Delta itinerary, but            25   And the next entry is for the next day,




                                                                                43 (Pages 166 to 169)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 30 of 42 PageID #:
                                         8960
                                               Page 170                                                 Page 172
 1                       - Confidential                    1                    - Confidential
 2    11/22, at 2:32 in the morning and                    2      A. I don't know.
 3    says to Jen, Howie was happy tonight, right?         3      Q. Where were you living at that time?
 4    I was very drunk when he came over.                  4      A. In my own apartment.
 5           Isn't it a fact that you were drunk           5      Q. You weren't living with your
 6    before he arrived?                                   6   father,              , I guess?
 7       A. It's possible, yes.                            7      A. No.
 8       Q. He wasn't forcing you to drink                 8      Q. On the 24th, at 10:17 a.m.,
 9    because he wasn't there, right?                      9          to Jen, Do I still get my PayPal? And
10       A. I mean, I'm not saying this                   10   Jen responds, Oh, my God, yes. Baby has a
11    specific day.                                       11   fever, so just sent.
12       Q. It says, the 21st, and then you say           12          So you got your $5,000, which is
13    on the 22nd, I was very drunk when he came          13   39, Exhibit 39, which you already looked at.
14    over?                                               14          So you had sex with Mr. Rubin then
15       A. I'm not saying he forced me to                15   on the 21st of November 2016, right?
16    drink this day.                                     16      A. I can't remember having sex with
17       Q. And, in fact, Mr. Rubin was upset,            17   him on that exact day.
18    angry when he found you to be intoxicated           18      Q. Why else would he pay you $5,000?
19    when he arrived at the condo?                       19      A. To have sex with him.
20       A. I don't remember that.                        20      Q. He never paid you $5,000 that exact
21       Q. Going to page 14, at 9:52 a.m. on             21   amount for anything else, other than having
22    the next day, the 23rd, you say, Did Howie          22   sex, correct?
23    give you any word of my PayPal? And then Jen        23      A. No.
24    responds, Not completely, by later today for        24      Q. He gave you gifts from time to
25    sure.                                               25   time, correct?
                                               Page 171                                                 Page 173
 1                    - Confidential                       1                   - Confidential
 2           And so you were seeking to get paid           2       A. I only got one gift on my birthday.
 3    for the time that you had spent with Mr.             3       Q. What about, didn't he send you
 4    Rubin on the 21st into the 22nd, right?              4   money occasionally, having nothing to do with
 5       A. Probably, I can't remember.                    5   whether you visited him or not?
 6       Q. If you didn't get paid right away,             6       A. I think so. I can't exactly
 7    you would call up or send a text to Jen              7   remember how much or when.
 8    asking for your money, didn't you?                   8       Q. He paid for your trip to the
 9       A. Possibly.                                      9   Maldives, right?
10       Q. The $5,000 is important to you?               10       A. He did pay for that.
11       A. Yeah, it made a difference.                   11       Q. So on the 21st when you were with
12       Q. You weren't making any money in               12   him, do you recall you had a rough sexual
13    November 2016, were you?                            13   encounter with him?
14       A. I can't remember what I was doing             14       A. I can't remember the date.
15    for work at that time.                              15       Q. Do you remember having -- do you
16       Q. It's only two years ago, not even             16   remember having any sexual encounters with
17    two years ago, it's 23 months ago.                  17   him that were not rough?
18       A. I can't remember.                             18       A. Maybe in the beginning, when we
19       Q. You can't remember what you were              19   first met.
20    doing 23 months ago.                                20       Q. But              told you at the
21           Were you                                     21   outset that you were to expect rough sex with
            ?                                             22   him, correct?
23       A. Possibly.                                     23       A. Yes, she wasn't specific, she just
24       Q. You were                                      24   said rough sex.
              ?                                           25       Q. So you weren't forced or tricked




                                                                               44 (Pages 170 to 173)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 31 of 42 PageID #:
                                         8961
                                             Page 174                                                 Page 176
 1                    - Confidential                     1                    - Confidential
 2    into going to the New York in November of          2   third item, December 11, 2016, 5:43 p.m.,
 3    2016 to meet with Mr. Rubin, right?                3                  I'm flying home from Dallas. I
 4        A. I don't know, I can't recall.               4   was in a TV pageant, smiley face. Whenever
 5        Q. Did he ever force you or trick you          5   you have a few minutes, can we talk on the
 6    to come to New York to have sex with him?          6   phone.
 7        A. Yes.                                        7           When did you move to Dallas?
 8        Q. He did. What did he do to force             8       A. I never moved to Dallas.
 9    you or trick you to have sex with him?             9       Q. It says -- I'm sorry, I misread
10        A. I can't remember right now.                10   that, I apologize. It says, I'm flying home
11        Q. And, in fact, you weren't injured          11   from Dallas.
12    in November 2016 in any way at all by Mr.         12           You were visiting          in Dallas,
13    Rubin, right?                                     13   right?
14        A. I actually -- I don't know.                14       A. I was actually there for a pageant.
15        Q. You never complained to Jen Powers         15       Q. What does          pageant mean?
16    that he had injured you in any way, right?        16       A.                  .
17        A. I don't think I complained to her.         17       Q. What kind of pageant was that?
18        Q. January 30, 2017.                          18       A. A swimsuit contest.
19           MR. GROSSMAN: Just for the record,         19       Q. I thought had you bruises all over
20        this document has like three page 13s         20   your body?
21        and two page 14s. Just in case, I'm           21       A. I did get bruises over my body.
22        assuming they are all the same, so the        22       Q. But not at that period of time,
23        record has that clear.                        23   right?
24           MS. McCLELLAN: It's the same.              24       A. No.
25           (Speight Exhibit 41, Delta Airlines        25       Q. There was nothing to prevent you
                                             Page 175                                                 Page 177
 1                       - Confidential                  1                   - Confidential
 2        document, marked for identification.)          2   from appearing in a swimsuit pageant in
 3           (Speight Exhibit 42, concierge desk         3   December 2016, right?
 4        document, marked for identification.)          4      A. No, I did go to a pageant.
 5           (Speight Exhibit 43, PayPal                 5      Q. Going down to January 27, 2017,
 6        document, marked for identification.)          6   8:21 p.m., Hi,          I just got word you are
 7        Q. So looking at the Delta document,           7   headed to New York on Monday. Are you able
 8    arriving January 30, 2017, leaving for             8   to depart Atlanta Monday, late morning?
 9    Atlanta January 31, 2017; concierge document       9          This reflects Jen Powers was making
10    saying you would arrive on the 30th of            10   arrangements for you to fly to New York,
11    January; and the $5,000 PayPal document dated     11   right?
12    January 31st reflecting a payment to you from     12      A. Yes.
13    Jen Powers of $5,000.                             13      Q. Going down to January 29th, 3:25
14           Is it fair to say that establishes         14   p.m., Jen says, Did you get your itinerary?
15    that you had a sexual encounter with Mr.          15   And you respond, Yes, I did. Thank you so
16    Rubin on Monday, January 30, 2017?                16   much. Then at 3:25, she says, Okay, great.
17        A. Yes, it definitely shows I visited         17   Concierge will be expecting you tomorrow,
18    him.                                              18   hugs and kisses. And then the next day, at
19        Q. And you got paid?                          19   10:18, you say you boarded the plane, 10:26,
20        A. Yeah.                                      20   awesome. Safe flight. Then there is nothing
21           (Speight Exhibit 44, text message          21   until 9:55 p.m., Several hours later. And
22        excerpt, marked for identification.)          22   you say, Hey, Jen, what is the WiFi password?
23        Q. So take a look at the Powers text          23   And she responds, It's on a paper on the
24    message document, page 15 at -- before we get     24   coffee table or on the dresser, a laminated
25    to the January 27th trip, take a look at the      25   information sheet.




                                                                             45 (Pages 174 to 177)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 32 of 42 PageID #:
                                         8962
                                                Page 178                                                Page 180
 1                       - Confidential                     1                    - Confidential
 2           And the next day, at 9:49 a.m.,                2      Q. How about your breast?
 3                    says, Flying back home. And you       3      A. My breasts were hurt almost every
 4    then inquire, Did Howie say anything about            4   time.
 5    how it was? And Jen says, He said he had a            5      Q. But you continued to come back,
 6    great time. I'm glad you made your flight.            6   despite the fact that almost every time, your
 7    Then                   says, Hi, Jen. Has Howie       7   breasts were hurt?
 8    given you the word on my PayPal? She said, I          8      A. I did come back.
 9    sent it already. Did you not get it? You              9      Q. I guess it didn't hurt that much,
10    say, Yes, I just looked at it now, LOL?              10   right?
11           Isn't it a fact that you had a                11      A. What are you asking me?
12    sexual encounter with Mr. Rubin on that              12      Q. The hurt that you had on your
13    occasion on January 30, 2017?                        13   breasts were not enough, was not severe
14       A. Yes.                                           14   enough that it prevented you from coming back
15       Q. You were very concerned about                  15   over and over and over and over again?
16    whether Howie had a good time, correct, at           16      A. There were times it was very bad.
17    9:50 a.m., you ask Jen, Did Howie say                17      Q. Did you ever stop coming because it
18    anything about how it was? And Jen responds,         18   was so bad?
19    Yes, he said he had a great time, right?             19      A. Yes.
20       A. Yeah, it's hard to tell if it was              20      Q. When was that?
21    ever a good or a bad thing.                          21      A. I can't remember the exact date,
22       Q. You usually get a pretty good                  22   but I definitely discontinued seeing him.
23    indication of the amount of money you got            23      Q. Is it fair to say the last time you
24    paid?                                                24   had a sexual encounter with him was the
25       A. I did get paid every time.                     25   occasion on which you were injured, to the
                                                Page 179                                                Page 181
 1                    - Confidential                        1                   - Confidential
 2        Q. The time you                                   2   extent that you decided to discontinue your
            , you only got $1,000, right?                   3   relationship with him, is that what you are
 4        A. That's right.                                  4   saying?
 5        Q. When you were with                 ,           5      A. Yeah, it was so bad, there was no
 6    you only got $2,500?                                  6   way I could come back.
 7        A. Yeah, I don't remember why it was              7      Q. You are sure about that?
 8    like that.                                            8      A. Yeah.
 9        Q. But on this occasion, you got the              9      Q. But even though you didn't come
10    full 5,000, right?                                   10   back, were you still persisting and asking
11        A. I guess so.                                   11   him whether you could come back?
12        Q. Well, you have the document right             12      A. I don't know.
13    over there. Counsel has it. Exhibit 43.              13      Q. Is it fair to say that you haunted
14        A. I see the transaction here.                   14   him trying to get back into his good graces
15        Q. So you have no reason to believe              15   and coming back to get your $5,000?
16    that you didn't have sex with him on that            16      A. No.
17    occasion, right?                                     17      Q. Well, we have a lot of emails we
18        A. Yeah, I didn't say I didn't.                  18   can go through and see what you had to say to
19        Q. And, of course, it would be rough             19   him.
20    sex, right?                                          20      A. Okay.
21        A. Yes.                                          21          MR. GROSSMAN: Can we take a break
22        Q. On that occasion, you didn't have             22      now?
23    any harm or any injury to your face, right?          23          MR. McDONALD: Yes.
24        A. I can't remember if it was this               24          (Recess taken at 4:47 p.m.)
25    day.                                                 25      Q. May 24th, directing your attention




                                                                                46 (Pages 178 to 181)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 33 of 42 PageID #:
                                         8963
                                                  Page 182                                                     Page 184
 1                     - Confidential                         1                      - Confidential
 2    to that day. We will show you the Delta                 2   Wednesday? She says, Yes, Ma'am.
 3    record, the concierge record and the PayPal             3          Is it fair to say that you were
 4    record.                                                 4   reaching out to Jen Powers asking whether
 5           (Speight Exhibit 45, Delta Airlines              5   everything is still on for Wednesday shows
 6        document, marked for identification.)               6   that you were eager to come to New York to
 7           (Speight Exhibit 46, concierge desk              7   meet with Mr. Rubin?
 8        document, marked for identification.)               8      A. I'm reading the text here. I might
 9           (Speight Exhibit 47, PayPal                      9   have been, I'm not sure.
10        document, marked for identification.)              10      Q. You weren't resisting, that's for
11        Q. So you have in front of you three               11   sure, right?
12    exhibits pertaining to a visit to Mr. Rubin            12      A. I don't think so.
13    on May 24, 2017, the Delta record that shows           13      Q. 5/24,                    says on the third
14    that you flew to -- that you had a ticket              14   line down, I'm arriving at 12:43 now. And
15    from New York -- from Atlanta to New York on           15   Jen says, Cool, keep me posted. And then
16    May 24th, returning to Atlanta on the 25th;            16   going to 1:53 p.m., H will see you around
17    the concierge record that says that you will           17   3:00, 3:30.                   I'm not getting
18    be arriving on the afternoon of May 24th; and          18   there until like almost 3:00. And 2:17, you
19    the PayPal record from Friday, the 26th that           19   say, Took so long today, frowny face. And
20    shows a receipt of a $5,000 payment from Mr.           20   then 3:32 p.m. you say, I'm here and ready.
21    Rubin paid by Jen Powers on Friday, the 26th.          21          The next entry is for the same day,
22           Does that establish, to your                    22   5/24 at 9:22 p.m. and it's                  Hey
23    satisfaction, that you had a sexual encounter          23   there, what is the WiFi password? Is it the
24    with Mr. Rubin sometime just before Friday,            24   name             ? And 9:24, It's on a sheet in
25    May 26th, for which you were paid $5,000?              25   the master bedroom, on a table in the living
                                                  Page 183                                                     Page 185
 1                     - Confidential                         1                   - Confidential
 2        A. Yes, I think so.                                 2   room. The next entry is 9:52 and it says,
 3        Q. Going to the text message.                       3   Hey, there. Can y'all send PayPal today?
 4            (Speight Exhibit 48, text message               4   Hopefully, yes.
 5        excerpt, marked for identification.)                5          Does that reflect that along with
 6        Q. On page 16, on the Jen Powers text               6   the $5,000 payment from PayPal, that you had
 7    message, which is Exhibit 48, going down a              7   a sexual encounter with Mr. Rubin on 5/24,
 8    little more than two-thirds of the way down             8   sometime before 9:22 p.m.?
 9    the page, on May 19, 2017 at 10:36, Jen says,           9       A. Possibly, I can't remember.
10    Hi, schedule for next week. I will be                  10       Q. But you weren't complaining to Jen
11    booking you to come in Wednesday and depart            11   Powers or anybody else about any injuries
12    on Thursday. You said, Yay, thank you very             12   that you got on that occasion, did you?
13    much, smiley face and a heart.                         13       A. I don't know what I said to other
14            What does the presence of a heart              14   people.
15    signify to you?                                        15       Q. Who were some of the other people
16        A. I was just sending emojis.                      16   you might have said something to?
17        Q. The smiley face, I think everyone               17       A. I can't remember right now.
18    understands, happiness, but what is the                18       Q. You haven't had a chance to think
19    significance of the heart here?                        19   about this case over the last, almost year
20        A. I'm not sure what I meant.                      20   now?
21        Q. Isn't it you were expressing your               21       A. I've had some time to think about
22    affection to Ms. Powers and Mr. Rubin?                 22   it.
23        A. I'm not sure.                                   23       Q. But there is no reason to believe
24        Q. At 7:21 p.m. on the 22nd of May,                24   that Mr. Rubin forced you in any way to have
25                    Hey, Jen, everything still on for      25   sex with him on that occasion, is there?




                                                                                    47 (Pages 182 to 185)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 34 of 42 PageID #:
                                         8964
                                              Page 186                            Page 188
 1                     - Confidential                    1   - Confidential
 2        A. I don't know on this occasion.              2
 3        Q. When you went up and met with him
 4    in May of 2017, you knew exactly what to
 5    expect, correct?
 6        A. Somewhat.
 7        Q. You had been with him on 10 or 11
 8    previous occasions, right?
 9        A. Yes.
10        Q. So you knew what he was interested
11    in and what you were going to be doing with
12    him in order to earn $5,000, correct?
13        A. For the most part, yeah.
14        Q. And there is no reason to believe
15    that on that occasion, you had any injuries
16    to your face, is there?
17        A. I don't know on this specific day
18    or occasion I saw him.
19        Q. I apologize for interrupting.
20        A. I'm just not sure on this specific
21    occasion what injuries.
22        Q. Here we are on -- we are in May of
23    2017, and you haven't told us about any
24    specific occasion in which you were ever
25    injured by Mr. Rubin, isn't that a fact?
                                              Page 187                            Page 189
 1                  - Confidential                       1   - Confidential
 2                                                       2




                                                                              .




                                                              48 (Pages 186 to 189)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 35 of 42 PageID #:
                                         8965
                                                Page 190                                                Page 192
 1                    - Confidential                        1                   - Confidential
 2        Q. By whom were you treated for the               2   or a psychiatrist for anything Mr. Rubin did
 3    injuries that you supposedly suffered at the          3   to you?
 4    hand of Mr. Rubin?                                    4      A. I talked to one woman over the
 5        A. Dr.          for one and Ms.                   5   phone. Her name was            . I can't
 6        Q. So in order to save time, I'm sure             6   remember her last name right now.
 7    we will be taking a break. During the break,          7      Q. It must have been pretty serious.
 8    I have records here that we obtained from Dr.         8          Was it a psychologist or a
 9             from the plastic surgeon practice and        9   psychiatrist?
10    I'm going to ask you if you will take a look         10      A. I'm not sure if she prescribed
11    at them during the break and if there is             11   medication or not.
12    something in here that establishes that you          12      Q. It was so serious you had to call
13    were treated by anybody at that practice for         13   her on the telephone?
14    any injuries that you sustained from Mr.             14      A. Yeah.
15    Rubin, I would appreciate if you would show          15      Q. You didn't bother to go in and
16    it to us.                                            16   visit her?
17        A. Okay.                                         17      A. I felt comfortable, more
18        Q. How about                      , were         18   comfortable talking on the phone.
19    you treated there for anything that was done         19      Q. So that psychological damage that
20    by Mr. Rubin?                                        20   you suffered because of what Mr. Rubin did to
21        A. No.                                           21   you, how much do you think that's worth in
22        Q. What's the name of the other                  22   compensation for you in this lawsuit?
23    doctors who treated you?                             23      A. I'm not sure right now.
24        A. Dr.         , Dr.        .                    24      Q. Did you have any medical fees that
25        Q. What did she treat you for?                   25   were resulting from that phone call you made
                                                Page 191                                                Page 193
 1                    - Confidential                        1                 - Confidential
 2       A. Dr.          ?                                  2
 3       Q. Other than
                     and maybe some Botox, what did
 5    she do for you?
 6       A. She helped, one of the fillers in
 7    my cheeks were lodged out and it actually had
 8    a cut and caused an infection on my face. It
 9    was there for over the year.
10       Q. That wasn't the spider bite that
11    you told them about?
12       A. I never told them I was abused.
13       Q. You said you had a spider bite,
14    correct?
15       A. Yeah.
16       Q. Why couldn't you say you bumped
17    into something?
18       A. I told her I wasn't sure what it
19    was. I think I said it might be a spider
20    bite, and she said, well, if you are not sure
21    and we don't know, we will treat it.
22       Q. We are all ears if you come back
23    and you show us in those records where you
24    were seeking treatment by any doctor.
25           Did you ever go to a psychologist




                                                                                49 (Pages 190 to 193)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 36 of 42 PageID #:
                                        8966
                                    Page 194                                                    Page 196
1               - Confidential                  1                   - Confidential
2                                               2      Q. Another                     pageant?
                                                3      A. Yes.
                                                4      Q. How would you be attired during the
                                                5   pageant?
                                                6      A. We wore a swimsuit.
                                                7      Q. A bikini swimsuit?
                                                8      A. Yes.
                                                9      Q. So there were no injuries to your
                                               10   body at that time in March of 2017 that would
                                               11   prevent you from appearing in a bikini in a
                                               12   beauty pageant in             , right?
                                               13      A. I don't think at that time.
                                               14      Q. When did you have bruises that
                                               15   would prevent you from appearing in beauty
                                               16   pageants or                              or
                                               17   some other           ?
                                               18      A. I'm not sure right now.
                                               19      Q. July 25, 2017.
                                               20         (Speight Exhibit 49, Delta Airlines
                                               21      document, marked for identification.)
                                               22         (Speight Exhibit 50, concierge desk
                                               23      document, marked for identification.)
                                               24         (Speight Exhibit 51, PayPal
                                               25      document, marked for identification.)
                                    Page 195                                                    Page 197
1               - Confidential                  1                 - Confidential
2                                               2




                                                                                            ,




                                                                    50 (Pages 194 to 197)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 37 of 42 PageID #:
                                        8967
                                    Page 198                                               Page 200
1               - Confidential                  1                    - Confidential
2                                               2       A. I don't know.
                                                3       Q. Did you go with           ?
                                                4       A. Yeah.
                                                5       Q. You didn't tell Mr. Rubin you were
                                                6   going with          , did you?
                                                7       A. I don't think so.
                                                8       Q. Then Mr. Rubin says, when you said,
                                                9   Now, the fun begins, he says, Oh, yes. Where
                                               10   are my pics? And you said, I will send them,
                                               11   I have some good ones.
                                               12           Are these pictures of you in
                                               13   seductive poses?
                                               14       A. Yeah. My name is misspelled on all
                                               15   of this.
                                               16       Q. Does that lead you to believe that
                                               17   this conversation did not happen between you
                                               18   and Mr. Rubin?
                                               19       A. I'm not sure.
                                               20       Q. Going down to 7/23/17, 10:22 p.m.,
                                               21   Mr. Rubin says, Come to New York, Tuesday,
                                               22   question mark? And you say, Yes, with a
                ?                              23   smiley face. And he says, I will have Jen
                                               24   set it up. You say, Okay, with a heart,
                                               25   correct?
                                    Page 199                                               Page 201
1               - Confidential                  1                    - Confidential
2                                               2          Is that, again, I will ask you, was
                                                3   that a show of affection for Mr. Rubin?
                                                4      A. I have no idea.
                                                5      Q. You don't have any understanding
                                                6   what the emoji heart signifies?
                                                7      A. No, I don't remember texting that.
                                                8      Q. Regardless of whether you remember
                                                9   texting it or not, the heart appears there.
                                               10          What do you understand the heart
                                               11   emoji to signify?
                                               12      A. I guess it could mean multiple
                                               13   things to different people.
                                               14      Q. It certainly doesn't mean stop
                                               15   beating me up, correct?
                                               16      A. I don't know.
                                               17      Q. The heart usually means I love you,
                                               18   doesn't it?
                                               19      A. I guess.
                                               20      Q. Then at 2:17 p.m., on the 24th,
                                               21   Howard Rubin says, Confirm for tomorrow? You
                                               22   say, Yes, can't wait, again, the heart.
                                               23          You were looking forward to it,
                                               24   correct?
                                               25      A. I'm not sure about this




                                                                    51 (Pages 198 to 201)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 38 of 42 PageID #:
                                         8968
                                                 Page 202                                                  Page 204
 1                   - Confidential                          1                     - Confidential
 2    conversation.                                          2                 And you said, at 12:30, Do you
 3       Q. Do you remember him                              3   love me? And then you say, I'm not taking
                           in response to your               4   pills.
 5    question, do you want me to bring anything             5          What do you mean by that?
 6    specific?                                              6       A. There were drugs involved. When I
 7       A. I don't remember.                                7   saw him, he would give me pills occasionally.
 8                                                           8   I don't know what they were.
                                                             9       Q. You took them?
10       Q. This was just a little more than a              10       A. I did take the pills.
11    year ago.                                             11       Q. You said, I'm not talking pills,
12       A. I'm sorry, I don't remember.                    12   and by that, you meant you're not taking
13                                                          13   pills anymore, correct?
                                                            14       A. No, I'm not sure what I meant
                                                            15   there. Probably because I would not remember
                                                            16   anything about that, it would be, like,
                                                            17   really out of control.
                                                            18       Q. What would be out of control?
                                                            19       A. It was just, like, I was on pills,
                                                .           20   it wasn't, like, being normal.
21        Q. So going over to the next page,                21       Q. Mr. Rubin says,
22    it's HR 000436 and 7/25/17 at 1:10 p.m. You
23    say, Landed just a little behind. And then
24    at 1:16, you say, In route now. And at 1:21,          24        Do you recall him saying that?
25    Mr. Rubin says, No worries, I will be over            25      A. I think so.
                                                 Page 203                                                  Page 205
 1                     - Confidential                        1                   - Confidential
 2    around 4:00, 4:30.                                     2      Q. He is not hiding anything about
 3           Does that refresh your recollection             3                              the last time he
 4    that you came to see him on July 25, 2017?             4   was with you, right?
 5        A. I mean, I'm reading it here, I                  5      A. It doesn't look like it.
 6    don't know.                                            6      Q. He is being upfront about the fact
 7        Q. Then at 4:24 p.m., Mr. Rubin says,              7   that you had a relationship which involved
 8    On the way. And you respond, Want me to do             8   rough sex, right?
 9    anything as you walk in? I have wine open.             9      A. I think so.
10    And Mr. Rubin says at 4:25, Let's talk. A             10      Q. Mr. Rubin says,
11    bit curious to hear about the Maldives. And                                                       .
12    you said, Okay.                                       12          Do you recall him saying that to
13           Do you recall that?                            13   you?
14        A. I think I remember him asking                  14      A. I don't really remember this
15    something about the Maldives.                         15   conversation I had with him.
16        Q. Did you tell him           was with            16      Q. But you see he is not running away
17    you?                                                  17   from saying that
18        A. No.                                            18   right?
19        Q. Why is that?                                   19      A. Right here, I can see what he is
20        A. I don't know.                                  20   saying.
21        Q. That's at 4:25 p.m. and the next               21      Q. He says,
22    entry is at 7/26, the next day, at 18 minutes                                                And you
23    past midnight, 12:18 a.m. Howard Rubin says,          23   don't respond, yeah, Howie, that was terrible
24                                                          24   when you                     , did you say
                                                            25   anything like that?




                                                                                  52 (Pages 202 to 205)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 39 of 42 PageID #:
                                         8969
                                                 Page 206                                               Page 208
 1                    - Confidential                         1                      - Confidential
 2       A. I don't know. This line of                       2       Q. Then Mr. Rubin goes on and says --
 3    conversation here seems weird. I don't                 3   you say, I'm duck sober tipsy.
 4    completely understand it, how I remember this          4          Do you know what that meant?
 5    conversation.                                          5       A. I don't know.
 6       Q. This happened the next morning,                  6       Q. Then he says, Painkillers
 7    right, this was not that evening, this was --          7   supposedly? And you say, Yes. And then she
 8    actually, it was the next afternoon, it was            8   says, I don't know need those. Then he says,
 9    12:36 a.m. and on the 26th and when he says,           9   Okay.
10                                                          10          Isn't it a fact that he said
                    , you say to him, My face is            11   painkillers, and you said, I don't need
12    fine, whatever. And Howie Rubin says, Okay.           12   those, doesn't that mean you are not having
13           That's what you said to him, right,            13   any pain?
14    that your face was fine?                              14       A. I don't know what this means.
15       A. I don't know. I'm just reading                  15       Q. It goes on to say, at 12:40, Howard
16    this right here. Like I said, I don't --              16   Rubin, Something strange tonight. And you
17       Q. You didn't complain to him about                17   say, I wish you fucked me before dinner, I
18    any problems with your face when he told you          18   don't know why you didn't. And then you say,
19                                                          19   I can't get fucked up -- I can't get that
            you said it was fine?                           20   fucked up. I'm here to be with you.
21       A. Not right here, it doesn't look                 21          So you are blaming yourself for
22    like it.                                              22   getting fucked up, isn't that right?
23       Q. You want to read the next thing you             23       A. I don't think so, I didn't see that
24    said to him? Do you want to read it out               24   as that. I don't even understand what
25    loud?                                                 25   exactly I meant right here.
                                                 Page 207                                               Page 209
 1                     - Confidential                        1                   - Confidential
 2        A. No.                                             2       Q. Then you say, I can't get that
 3        Q. I will read it for you then.                    3   fucked up, I'm here to be with you, tell me
 4                   ,                                       4   why I didn't, and then you say, you, and
 5           Is that what you said to him?                   5   there are four stars.
 6        A. I'm not sure what I said to him.                6          What does that mean?
 7        Q. You could have said that?                       7       A. I have no idea.
 8        A. I don't know.                                   8       Q. He says, Night, Babes, at 12:48 and
 9        Q. Is that the way you talk?                       9   at 1:06, you say to him, Do you still love
10        A. If I was given pills and not who I             10   me? And he says, Of course.
11    was, I don't know, but this is all very               11          So you weren't complaining to him
12    confusing.                                            12   about any injury that you sustained at that
13        Q. Then Howie says to you, Sleep well,            13   time to your face, correct?
14              And then you say, I don't need pills,       14       A. I mean, right here, it doesn't say
15    at 12:36 a.m.                                         15   I'm complaining.
16           What kind of pills were you talking            16       Q. You are asking whether he loves
17    about, pain pills?                                    17   you, right?
18        A. I don't know what these pills are.             18       A. I'm not sure.
19        Q. Then at 12:37, Howard Rubin says, I            19       Q. But you wanted to continue your
20    don't know what happened, nice dinner,                20   relationship with him, right?
21    though. And you say, I know what happened,            21       A. I can't remember this day.
22    the pills.                                            22       Q. Let's go to the next page.
23           Mr. Rubin didn't force you to take             23          MR. GROSSMAN: Can we take a break
24    the pills, did he?                                    24       real quick?
25        A. I'm not sure.                                  25          (Recess.)




                                                                                 53 (Pages 206 to 209)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 40 of 42 PageID #:
                                         8970
                                              Page 286                                              Page 288
 1                  - Confidential                        1                    - Confidential
 2                                                        2       Q. Did you tell her that you had any
                                                          3   questions?
                                                          4       A. I don't remember.
                                                          5       Q. Did you ask her to explain any part
                                                          6   of this to you?
                                                          7       A. I don't remember that.
                                                          8       Q. Do you know if you understood what
                                                          9   you were signing?
                                                         10       A. I really don't think I did. I have
                                                         11   no clue.
                                                         12       Q. But you knew it was an NDA, right?
                                                         13   We established that with Mr. McDonald when he
                                                         14   showed you those text messages you sent in
                                                         15   2018?
                                                         16       A. Yeah, I was aware of an NDA.
                                                         17       Q. Signing this document didn't cause
                                                         18   you any injury, did it, you just signed a
                                                         19   document, right?
                                                         20       A. I don't know.
                                                         21       Q. Now, isn't it true that you never
                                                         22   told Ms. Powers any of these allegations you
                                                         23   made against Mr. Rubin?
                                                         24          MR. GROSSMAN: Objection, vague.
                                                         25       Q. Isn't it true you never told Ms.
                                              Page 287                                              Page 289
 1                      - Confidential                    1                - Confidential
 2        Q. That you were intoxicated, she               2
 3    never asked, right, but you never told her
 4    either, isn't that right?
 5        A. I didn't know I was supposed to
 6    tell her.
 7        Q. And she gave you this document and
 8    asked you to sign it, correct?
 9        A. Yeah, she gave me a document.
10        Q. She didn't force you to sign it?
11        A. No.
12        Q. And she asked you to initial each
13    paragraph, right?
14        A. Yes.
15        Q. And she asked you to read each
16    paragraph, right?
17        A. It was pretty quick. We didn't go
18    over it very...
19        Q. You could have gone over it in more
20    detail if you wanted to?
21        A. Maybe.
22        Q. And she asked you if you had any
23    questions, right, or if you understood
24    everything?
25        A. I don't remember.




                                                                             73 (Pages 286 to 289)
    Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 41 of 42 PageID #:
                                        8971
                                    Page 290                                               Page 292
1               - Confidential                  1                 - Confidential
2                                               2




                                    Page 291                                               Page 293
1               - Confidential                  1                    - Confidential
2                                               2       Q. You never really said any negative
                                                3   things, right, to Ms. Powers about Mr. Rubin?
                                                4       A. I'm not sure.
                                                5       Q. There is nothing here, is there,
                                                6   other than your statement that he was rude
                                                7   the first time you saw him?
                                                8       A. I'm just seeing what is written
                                                9   here on these papers.
                                               10       Q. So moving along, isn't it true from
                                               11   the documents that Mr. McDonald showed you,
                                               12   that when you came to New York, you usually
                                               13   would be given a key to the penthouse by the
                                               14   concierge at the front desk?
                                               15       A. Yeah.
                                               16       Q. So that meant that you could come
                                               17   and go as you pleased from the penthouse?
                                               18       A. Yeah, I was given a key to get
                                               19   inside.
                                               20       Q. And you spent significant periods
                                               21   of time alone in the penthouse, isn't that
                                               22   right?
                                               23       A. I was alone some.
                                               24       Q. When you could have left whenever
                                               25   you wanted?




                                                                    74 (Pages 290 to 293)
     Case 1:17-cv-06404-BMC-SMG Document 245-49 Filed 02/21/19 Page 42 of 42 PageID #:
                                         8972
                                              Page 294                                                 Page 296
 1                      - Confidential                    1                  - Confidential
 2       A. I don't know.                                 2      Q. Someone brought you the food?
 3       Q. In fact, you had access, as these             3      A. Yeah.
 4    messages prove, you had access to WiFi              4      Q. Right after you had an encounter
 5    internet in the penthouse, so you are able to       5   with Mr. Rubin, isn't that right?
 6    text and email, isn't that correct?                 6      A. I think so.
 7       A. There was supposed to be WiFi.                7      Q. So right after you had sex, rough
 8       Q. You were able to use the WiFi,                8   sex with Mr. Rubin, somebody came to the
 9    isn't that right?                                   9   apartment and brought you food, isn't that
10       A. I'm not sure if I did.                       10   right?
11       Q. But when you asked Ms. Powers for            11      A. I'm not sure.
12    the password, she gave you the password,           12      Q. But I mean, that is what happened,
13    isn't that right?                                  13   you ordered Seamless and a delivery person
14       A. I think so.                                  14   came and brought you food?
15       Q. And you were able to call Seamless           15      A. I'm not sure if they came or I
16    and have food delivered, isn't that right?         16   asked and I never ordered, I'm not sure.
17            MR. GROSSMAN: Objection.                   17      Q. But, in any case, you were
18            Answer if you can.                         18   considering ordering food to the penthouse,
19       A. I didn't eat food at the penthouse.          19   right?
20       Q. Food that you called out and had             20      A. If I needed to eat, yes.
21    delivered, right?                                  21      Q. So your injuries, if any, can't
22            MR. GROSSMAN: Objection, misstates         22   have been so severe that you were able to
23       testimony.                                      23   order food and eat and see a delivery person
24            You can answer if you can.                 24   immediately after you saw Mr. Rubin, isn't
25       A. I'm not sure.                                25   that right?
                                              Page 295                                                 Page 297
 1         E.         - Confidential                      1                  - Confidential
 2           MR. GROSSMAN: Counsel, can we take           2
 3       a break?
 4           (Recess.)
 5       Q. So can you turn to page 5 of
 6    Exhibit No. 60-A. Look at two-thirds of the
 7    way down, 1/27/16 at 7:26 p.m.
 8           Do you see that?
 9       A. At what time?
10       Q. 7:26 p.m.
11       A. Okay. Yes, I see it.
12       Q. You see where it says, What is the
13    password for the Seamless ordering food
14    account?
15       A. Yes.
16       Q. Then Jen tells you the password and
17    you say, Thanks, Jen?
18       A. Yes, I see that.
19       Q. Does that refresh your recollection
20    that you ordered takeout food to the
21    penthouse?
22       A. Yes.
23       Q. That was brought by a delivery man
24    that came to the door of the penthouse?
25       A. I don't know, I can't remember.




                                                                              75 (Pages 294 to 297)
